Exhibit 10.2

WARRANT AGREEMENT

dated as of January 29, 2018

between

SAExploration Holdings, Inc.

and

Continental Stock Transfer & Trust Company,

as Warrant Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

Article 1 Definitions

     1  

Section 1.01 Certain Definitions

     1  

Article 2 Issuance, Execution and Transfer of Warrants

     10  

Section 2.01 Issuance and Delivery of Warrants

     10  

Section 2.02 Execution and Authentication of Warrants

     10  

Section 2.03 Registration, Transfer, Exchange and Substitution

     11  

Section 2.04 Form of Warrant Certificates

     12  

Section 2.05 Cancellation of the Warrants

     12  

Section 2.06 Limitations on Transfer

     12  

Article 3 Exercise and Settlement of Warrants

     13  

Section 3.01 Exercise of Warrants

     13  

Section 3.02 Procedure for Exercise by Beneficial Owner

     13  

Section 3.03 Procedure for Mandatory Exercise

     14  

Section 3.04 Settlement of Warrants

     15  

Section 3.05 Delivery of Common Shares

     15  

Section 3.06 No Fractional Common Shares to Be Issued

     17  

Section 3.07 Acquisition of Warrants by Company

     18  

Section 3.08 Validity of Exercise

     18  

Section 3.09 Certain Calculations

     18  

Section 3.10 Limitation on Exercise

     18  

Article 4 Adjustments

     19  

Section 4.01 Adjustments to Number of Common Shares

     19  

Section 4.02 Adjustments to Number of Warrants

     22  

Section 4.03 Certain Distributions of Rights and Warrants

     22  

Section 4.04 Stockholder Rights Plans

     23  

Section 4.05 Restrictions on Adjustments

     23  

Section 4.06 Successor upon Consolidation, Merger and Sale of Assets

     24  

Section 4.07 Adjustment upon Reorganization Event

     25  

Section 4.08 Reserved

     27  

Section 4.09 Common Shares Outstanding; Common Shares Reserved for Issuance on
Exercise

     27  

Section 4.10 Calculations; Instructions to Warrant Agent

     27  

Section 4.11 Notice of Adjustments

     27  

Section 4.12 Warrant Agent Not Responsible for Adjustments or Validity

     28  

Section 4.13 Statements on Warrants

     28  

Section 4.14 Effect of Adjustment

     28  

Article 5 Other Provisions Relating to the Rights of Warrant Holders

     29  

Section 5.01 No Rights as Stockholders

     29  

Section 5.02 Mutilated or Missing Warrant Certificates

     29  

Section 5.03 Modification, Waiver and Meetings

     29  

Section 5.04 Notices of Date, etc.

     30  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Page  

Section 5.05 Rights as Warrant Holders

     30  

Section 5.06 Tax Consequences

     30  

Section 5.07 Dividends

     30  

Article 6 Representations of the Company

     31  

Section 6.01 Representations

     31  

Article 7 Concerning the Warrant Agent and Other Matters

     32  

Section 7.01 Payment of Certain Taxes

     32  

Section 7.02 Reserved

     32  

Section 7.03 Change of Warrant Agent

     32  

Section 7.04 Compensation; Further Assurances

     33  

Section 7.05 Reliance on Counsel

     34  

Section 7.06 Proof of Actions Taken

     34  

Section 7.07 Correctness of Statements

     34  

Section 7.08 Validity of Agreement

     34  

Section 7.09 Use of Agents

     35  

Section 7.10 Liability of Warrant Agent

     35  

Section 7.11 Legal Proceedings

     35  

Section 7.12 Actions as Agent

     35  

Section 7.13 Appointment and Acceptance of Agency

     36  

Section 7.14 Successors and Assigns

     36  

Section 7.15 Notices

     36  

Section 7.16 Applicable Law; Jurisdiction

     37  

Section 7.17 Waiver of Jury Trial

     37  

Section 7.18 Benefit of this Warrant Agreement

     37  

Section 7.19 Registered Warrant Holder

     37  

Section 7.20 Headings

     38  

Section 7.21 Counterparts

     38  

Section 7.22 Entire Agreement

     38  

Section 7.23 Severability

     38  

Section 7.24 Termination

     38  

Section 7.25 Confidentiality

     38  

 

SCHEDULE A    SCHEDULE OF INCREASES OR DECREASES IN WARRANTS EXHIBIT A    FORM
OF GLOBAL WARRANT CERTIFICATE EXHIBIT B    FORM OF EXERCISE NOTICE EXHIBIT C   
WARRANT AGENT FEE SCHEDULE

 

 

ii



--------------------------------------------------------------------------------

WARRANT AGREEMENT

Warrant Agreement (as it may be amended from time to time, this “Warrant
Agreement”), dated as of January 29, 2018, between SAExploration Holdings, Inc.,
a Delaware corporation (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Warrant Agent”).

WITNESSETH THAT:

WHEREAS, the Company is issuing Series C Warrants (the “Warrants”) to purchase
shares of common stock, par value $0.0001 per share, of the Company (“Common
Shares”) to certain eligible holders of record of the Company’s 10.000% Senior
Secured Second Lien Notes due 2019 (the “Existing Notes”) and eligible holders
of record of the Company’s 10.000% Senior Secured Notes due 2019 (the “Stub
Notes”) pursuant to the Company’s exchange offer and consent solicitation (the
“Exchange Offer”) related to the Existing Notes and the Stub Notes;

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
exchange, Transfer (as defined below), substitution and exercise of the
Warrants;

WHEREAS, the Company desires to provide for the terms upon which the Warrants
shall be issued and exercised, and the respective rights, limitation of rights,
and immunities of the Company, the Warrant Agent, and the holders of the
Warrants;

WHEREAS, the Warrants have the terms and conditions set forth in this Warrant
Agreement (including the Exhibits hereto); and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

Article 1

Definitions

Section 1.01 Certain Definitions. As used in this Warrant Agreement, the
following terms shall have their respective meanings set forth below:

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first specified Person. For
the purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.



--------------------------------------------------------------------------------

“Affiliated Buyer” means, with respect to an Asset Sale or tender offer, any
Person (i) who is an Affiliate of the Company, (ii) who is an officer, director,
employee or member of the Company or any Affiliate of the Company, or (iii) a
majority of which Person’s total outstanding equity, upon consummation of such
transaction, is held by Persons who are equity holders in the Company
immediately prior to the consummation of such transaction.

“Appropriate Officer” has the meaning set forth in Section 2.02(a).

“Asset Sale” has the meaning set forth in Section 4.06(c).

“Authentication Order” means a Company Order for authentication and delivery of
the Warrants.

“Beneficial Owner” means any Person beneficially owning an interest in the
Warrant Certificates, which, in the case of the Global Warrant Certificates,
interest is credited to the account of a direct participant in the Depository
for the benefit of such Person through the book-entry system maintained by the
Depositary (or its agent)). For the avoidance of doubt, a Participant may also
be a Beneficial Owner.

“Board” means the board of directors of the Company or any committee of such
board duly authorized to exercise the power of the board of directors with
respect to the matters provided for in this Warrant Agreement as to which the
board of directors is authorized or required to act.

“Business Day” means any day other than (x) a Saturday or Sunday or (y) any day
which is a legal holiday in the State of New York or a day on which banking
institutions and trust companies in the state in which the Warrant Agent is
located are authorized or obligated by Law, regulation or executive order to
close.

“Cash” means such coin or currency of the United States as at any time of
payment is legal tender for the payment of public and private debts.

“Change of Control” means the occurrence of any of the following: (i) the direct
or indirect sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Company and its
subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d) of the Exchange Act) other than a Permitted Holder; (ii) the
adoption or the approval by the holders of capital stock of a plan relating to
the liquidation or dissolution of the Company; (iii) the consummation of any
transaction (including, without limitation, any merger or consolidation), the
result of which is that any person, other than a Permitted Holder, becomes the
beneficial owner, directly or indirectly, of more than 50% of the Voting Stock
of the Company, measured by voting power rather than number of shares; or
(iv) the Company consolidates with, or merges with or into, any person, or any
person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding voting stock of the
Company or such other person is converted into or

 

2



--------------------------------------------------------------------------------

exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Company outstanding immediately prior
to such transaction is converted into or exchanged for Voting Stock (other than
Disqualified Stock (as defined in the Existing Indenture)) of the surviving or
transferee person constituting a majority of the outstanding shares of such
Voting Stock of such surviving or transferee person (immediately after giving
effect to such issuance). For the avoidance of doubt, a Change of Control will
not be deemed to have occurred if a Permitted Holder has the ability to appoint
a majority of the Board of the Company, and none of the transactions
contemplated by the RSA shall be deemed a Change of Control.

“Close of Business” means 5:00 p.m., New York City time.

“Closing Date” means January 29, 2018.

“Common Shares” has the meaning set forth in the recitals.

“Common Shares Deemed Outstanding” means, at any given time, the sum of (a) the
number of Common Shares actually outstanding at such time, plus (b) the number
of Common Shares issuable upon conversion or exchange of Convertible Securities
actually outstanding at such time, regardless of whether the Convertible
Securities are actually exercisable at such time, plus (c) the number of Common
Shares reserved for issuance at such time under the Management Plan or any other
equity incentive plan of the Company, regardless of whether the Common Shares
are actually subject to outstanding options at such time or whether any
outstanding options are actually exercisable at such time; provided, that Common
Shares Deemed Outstanding at any given time shall not include shares owned or
held by or for the account of the Company or any of its wholly-owned
subsidiaries.

“Company” has the meaning set forth in the preamble.

“Company Order” means a written request or order signed in the name of the
Company by any Appropriate Officer or other duly authorized officer of the
Company and delivered to the Warrant Agent.

“Conversion Blocker” has the meaning set forth in Section 3.10(a).

“Convertible Securities” means options, rights, warrants or other securities
convertible into or exchangeable or exercisable for Common Shares (including the
Warrants).

“Depository” means The Depository Trust Company, its nominees, and their
respective successors.

“Domestic Restricted Warrant” means a Warrant issued in reliance on Regulation D
or Section 4(a)(2) of the Securities Act.

“Equity Incentive Plans” means any equity incentive plans for officers,
employees or directors of the Company, including the Management Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the related rules and regulations promulgated there under.

 

3



--------------------------------------------------------------------------------

“Exchange Offer” shall have the meaning set forth in the recitals.

“Exercise Date” has the meaning, (i) with respect to exercise by a Beneficial
Owner, set forth in Section 3.02(b), and (ii) with respect to exercise by the
Company, set forth in Section 3.03(b).

“Ex-Date” means with respect to a dividend or distribution to holders of the
Common Shares, the first date on which the Common Shares can be traded without
the right to receive such dividend or distribution.

“Exercise Notice” means, for any Warrant, an exercise notice substantially in
the form set forth in Exhibit B hereto.

“Exercise Price” means $0.0001 per share.

“Existing Notes” shall have the meaning set forth in the recitals.

“Existing Indenture” means the Indenture dated as of July 27, 2016, among the
Company, its domestic subsidiaries party thereto and Wilmington Savings Fund
Society, FSB, as trustee and noteholder collateral agent.

“Fair Value,” as of a specified date, means the price per Common Share, other
Securities or other distributed property determined as follows:

(i) in the case of Common Shares or other Securities listed on the New York
Stock Exchange or the NASDAQ Stock Market, the VWAP of a Common Share or a
single unit of such other Security for the 20 Trading Days ending on, but
excluding, the specified date (or if the Common Shares or other Security has
been listed for less than 20 Trading Days, the VWAP for such lesser period of
time);

(ii) in the case of Common Shares or other Securities not listed on the New York
Stock Exchange or the NASDAQ Stock Market, the VWAP of a Common Share or a
single unit of such other Security in composite trading for the principal U.S.
national or regional securities exchange on which such securities are then
listed for the 20 Trading Days ending on, but excluding, the specified date (or
if the Common Shares or other Security has been listed for less than 20 Trading
Days, the VWAP for such lesser period of time); or

(iii) in all other cases, the fair value per Common Share, other Securities or
other distributed property as of a date not earlier than 10 Business Days
preceding the specified date as determined in good faith by the Board and, if
the Board elects to engage the same, upon the advice of an independent
investment banking, financial advisory or valuation firm or appraiser selected
by the Board (a “Representative”); provided, however, that

(iv) notwithstanding the foregoing, if the Board determines in good faith that
the application of clauses (i) or (ii) of this definition would result in a VWAP
based on the trading prices of a thinly-traded Security such that the price
resulting therefrom may not represent an accurate measurement of the fair value
of such Security, the Board at its election may apply the provisions of clause
(iii) of this definition in lieu of the applicable clause (i) or (ii) with
respect to the determination of the fair value of such Security.

 

4



--------------------------------------------------------------------------------

“Full Physical Settlement” means the settlement method pursuant to which an
exercising Beneficial Owner shall be entitled to receive from the Company, for
each Warrant exercised, a number of Common Shares equal to the Full Physical
Share Amount in exchange for payment by the Beneficial Owner of the applicable
Exercise Price.

“Full Physical Share Amount” means, for each Warrant exercised as to which Full
Physical Settlement is applicable, one Common Share.

“Fully Diluted Basis” means the issued and outstanding Common Shares of the
Company, assuming the exercise or conversion of all outstanding Convertible
Securities for cash, but excluding any Common Shares or Convertible Securities
issued or issuable pursuant to (i) an Equity Incentive Plan, (ii) the Company’s
outstanding Series A Warrants or (iii) the Company’s outstanding Series B
Warrants.

“Fundamental Equity Change” has the meaning set forth in Section 4.06(a).

“Funds” has the meaning set forth in Section 3.02(d).

“Funds Account” has the meaning set forth in Section 3.02(d).

“Global Warrants” means a Warrant in the form of a Global Warrant Certificate.

“Global Warrant Certificate” means any certificate representing the Global
Warrants satisfying the requirements set forth in Section 2.04.

“Global Warrant Holder” means the Person acting as the Depository or nominee of
the Depository in whose name the applicable Warrants are registered in the
Warrant Register. The initial Global Warrant Holder shall be Cede & Co., as the
Depository’s nominee.

“Governmental Authority” means (a) any national, supranational, federal, state,
provincial, county, municipal or local government or any entity exercising
executive, legislative, judicial, quasi-judicial, arbitral, regulatory, taxing
or administrative functions of or pertaining to government and (b) any agency,
commission, division, bureau, department, court, tribunal, instrumentality,
authority, quasi-governmental authority or other political subdivision of any
government, entity or organization described in the foregoing clause (a), in
each case, whether U.S. or non-U.S.

“Law” means any Order, law, statute, regulation, code, ordinance, policy, rule,
consent decree, consent order or other requirement of any Governmental
Authority.

“New Common Shares” means the 812,321 Common Shares issued in conjunction with
the Exchange Offer.

 

5



--------------------------------------------------------------------------------

“Management Plan” means the management incentive plan to be adopted by the
Company which shall reserve 10%, on a Fully Diluted Basis, of the total
outstanding Common Shares for distribution to covered employees.

“Net Share Amount” means for each Warrant exercised as to which Net Share
Settlement is applicable, a fraction of a Common Share equal to (i) the Fair
Value (as of the Exercise Date for such Warrant) of one Common Share minus the
Exercise Price therefor divided by (ii) such Fair Value. The number of Common
Shares issuable upon exercise, on the same Exercise Date, of Warrants as to
which Net Share Settlement is applicable shall be aggregated, with any
fractional Common Share rounded down to the nearest whole share as provided in
Section 3.06. In no event shall the Company deliver a fractional Common Share in
connection with an exercise of Warrants as to which Net Share Settlement is
applicable.

“Net Share Settlement” means the settlement method pursuant to which an
exercising Beneficial Owner shall be entitled to receive from the Company, for
each Warrant exercised, a number of Common Shares equal to the Net Share Amount
without any payment of Cash therefor.

“Number of Warrants” means the “Number of Warrants” specified on the face of the
Warrant Certificates, subject to adjustment pursuant to Article 4.

“Officer’s Certificate” means a certificate signed by any Appropriate Officer or
other duly authorized officer of the Company.

“Open of Business” means 9:00 a.m., New York City time.

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with a
Governmental Authority of competent jurisdiction.

“Participant” means any direct participant of the Depository, the account of
which is credited with a beneficial interest in the Global Warrant for the
benefit of a Beneficial Owner through the book-entry system maintained by the
Depositary (or its agent).

“Permitted Holders” means (a) Whitebox Advisors LLC, BlueMountain Capital
Management, LLC, Highbridge Capital Management, LLC, Morgan Stanley Investment
Management Inc., DuPont Capital Management, Amzak Capital Management, LLC,
Minerva Advisors, Steven Roth, and any Related Party of any of the foregoing,
(b) any Person acting in the capacity of an underwriter or initial purchaser in
connection with a public or private offering of the capital stock of the Company
or any direct or indirect parent entity or securities convertible into or
exchangeable or exercisable for such capital stock, (c) any immediate family
member of a Person (in the case of an individual) described in clause (a) above,
(d) any trust, corporation, partnership, limited liability company or other
entity, of whose Voting Stock more than 50% is beneficially owned by one or more
of the Persons described in clauses (a), (b), and (c) and (e) any co-investor in
any person described in clause (d) above.

 

6



--------------------------------------------------------------------------------

“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Preferred Stock Redemption” means redemption of all of the outstanding shares
of Series A Preferred Stock by the Company.

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Shares have the right to
receive any Cash, Securities or other property or in which Common Shares (or
another applicable Security) are exchanged for or converted into, or any
combination of, Cash, Securities or other property, the date fixed for
determination of holders of Common Shares entitled to receive such Cash,
Securities or other property or participate in such exchange or conversion
(whether such date is fixed by the Board or by statute, contract or otherwise).

“Reference Property” has the meaning set forth in Section 4.07(a).

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of the Closing Date, by and among the Company and certain
holders of the Company’s Securities, entered into in conjunction with the
Exchange Offer.

“Regulation D” means Regulation D promulgated under the Securities Act.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Warrant” means a Warrant issued pursuant to Regulation S.

“Related Party” of a Person means (1) any fund manager of such Person or any
fund or account under common management with such Person, (2) any controlling
equityholder of such Person and (3) any Person or entity of whose Voting Stock
more than 50% is beneficially owned by such Person.

“Reorganization Event” has the meaning set forth in Section 4.07(a).

“Representative” has the meaning set forth in clause (iii) of the definition of
Fair Value.

“Restricted Ownership Percentage” has the meaning set forth in Section 3.10(a).

“RSA” means the Restructuring Support Agreement dated as of December 19, 2017
among the Company and the Supporting Holders identified therein, as amended,
restated or otherwise modified from time to time.

“SEC” means the United States Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act or the Exchange Act,
whichever is the relevant statute for the particular purpose.

“Securities” means (i) any capital stock (whether Common Shares or preferred
stock, voting or non-voting), partnership, membership or limited liability
company interest or other

 

7



--------------------------------------------------------------------------------

equity or voting interest, (ii) any right, option, warrant or other security or
evidence of indebtedness convertible into, or exercisable or exchangeable for,
directly or indirectly, any interest described in clause (i), (iii) any notes,
bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, and (iv) any other “securities,” as such term is
defined or determined under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the related rules and regulations promulgated thereunder.

“Series A Preferred Stock” means the Company’s 8.0% Cumulative Perpetual Series
A Preferred Stock.

“Series B Preferred Stock” means the Company’s Mandatorily Convertible Series B
Preferred Stock.

“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the second Business Day immediately following the Exercise Date for such
Warrant.

“Shareholder Approval” means the approval by holders of a majority of the issued
and outstanding Common Shares of (i) the amendment to the Company’s Third
Amended and Restated Certificate of Incorporation to increase the number of
Common Shares authorized for issuance in an amount to provide a sufficient
number of authorized Common Shares for the issuance of New Common Shares and for
the issuance of the shares upon conversion of all of the outstanding shares of
Series A Preferred Stock and Series B Preferred Stock, and upon exercise of the
Warrants, and (ii) such approval as may be required by the applicable rules and
regulations of NASDAQ (or any successor entity) from the shareholders of the
Company with respect to the issuance of New Common Shares and the issuance of
the shares upon conversion of all of the outstanding shares of Series A
Preferred Stock and Series B Preferred Stock and upon exercise of the Warrants
in excess of 19.99% of the issued and outstanding Common Shares on the Closing
Date.

“Stub Notes” shall have the meaning set forth in the recitals.

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the Board or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly beneficially owned or controlled by such party or by any
one or more of its subsidiaries, or by such party and one or more of its
subsidiaries.

“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which Securities are not traded on the applicable securities
exchange.

“Transfer” means, with respect to any Warrant, to directly or indirectly
(whether by act, omission or operation of law), sell, exchange, transfer,
hypothecate, negotiate, gift, convey in trust, pledge, assign, encumber, or
otherwise dispose of, or by adjudication of a Person as bankrupt, by assignment
for the benefit of creditors, by attachment, levy or other seizure by any
creditor (whether or not pursuant to judicial process), or by passage or
distribution of Warrants under judicial order or legal process, carry out or
permit the transfer or other disposition of, all or any portion of such Warrant.

 

8



--------------------------------------------------------------------------------

“Transfer Agent” means Continental Stock Transfer & Trust Company or its
successors.

“Transferee” means a Person to whom any Warrant (or interest in the Global
Warrant) is Transferred.

“Unit of Reference Property” has the meaning set forth in Section 4.07(a).

“Voting Stock” of a person, as of any time, means the equity securities of such
person that at such time is entitled to vote in the election of the board of
directors (or similar governing body) of such person.

“VWAP” means, for any Trading Day, the price for Securities (including Common
Shares) determined by the daily volume weighted average price per unit of such
Securities for such Trading Day on the trading market on which such Securities
are then listed or quoted, in each case, for the regular trading session
(including any extensions thereof, without regard to pre-open or after hours
trading outside of such regular trading session) as reported on the New York
Stock Exchange or NASDAQ Stock Market, or if such Securities are not listed or
quoted on the New York Stock Exchange or NASDAQ Stock Market, as reported by the
principal U.S. national or regional securities exchange on which such Securities
are then listed or quoted, whichever is applicable, as published by Bloomberg at
4:15 P.M., New York City time (or 15 minutes following the end of any extension
of the regular trading session), on such Trading Day, or if such volume weighted
average price is unavailable or in manifest error, the price per unit of such
Securities using a volume weighted average price method selected by an
independent nationally recognized investment bank or other qualified financial
institution selected by the Board.

“Warrant” or “Warrants” means the warrants of the Company, each of which is
exercisable for a single Common Share as provided herein, issued pursuant to
this Warrant Agreement with the terms, conditions and rights set forth herein.

“Warrant Agent” has the meaning set forth in the preamble.

“Warrant Agreement” has the meaning set forth in the preamble.

“Warrant Certificates” means any certificate representing the Warrants
satisfying the requirements set forth in Section 2.04.

“Warrant Holder” has the meaning set forth in Section 7.19.

“Warrant Register” has the meaning set forth in Section 2.03(a).

 

9



--------------------------------------------------------------------------------

Article 2

Issuance, Execution and Transfer of Warrants

Section 2.01 Issuance and Delivery of Warrants.

(a) On the Closing Date, the Company shall initially issue and execute an
aggregate of 8,286,061 Warrants and shall issue and execute Global Warrants (in
accordance with Section 2.02) evidencing an initial aggregate Number of Warrants
to be held in global form equal to 8,286,061 Warrants (such Number of Warrants
to be subject to adjustment from time to time as described herein) in accordance
with the terms of this Warrant Agreement and deliver such Warrants to the
Warrant Agent, for authentication, along with duly executed Authentication
Orders. The Warrant Agent shall then Transfer the Global Warrants to the Global
Warrant Holder for crediting to the accounts of the applicable Participants for
the benefit of the applicable Beneficial Holders pursuant to the procedures of
the Depository on or after the Closing Date. The Global Warrant shall each
evidence one or more Warrants. Each Warrant (including those evidenced by Global
Warrants) shall be exercisable (upon payment of the Exercise Price and
compliance with the procedures set forth in this Warrant Agreement) for one
Common Share. On the Closing Date, the Warrant Agent shall, upon receipt of such
Warrants and Authentication Orders, authenticate such Warrants in accordance
with Section 2.02 and register such Warrants in the Warrant Register. The
Warrants evidenced by the Global Warrant Certificates shall be dated as of the
Closing Date and, subject to the terms hereof, shall evidence the only Warrants
issued or outstanding under this Warrant Agreement. The Global Warrant
Certificates shall be deposited on or after the date hereof with the Warrant
Agent.

(b) All Warrants issued under this Warrant Agreement shall in all respects be
equally and ratably entitled to the benefits hereof, without preference,
priority, or distinction on account of the actual time of the issuance and
authentication or any other terms thereof. Each Warrant shall be, and shall
remain, subject to the provisions of this Warrant Agreement until such time as
all of the Warrants evidenced thereby shall have been duly exercised or shall
have been canceled in accordance with the terms hereof. The Global Warrant
Holder shall be bound by all of the terms and provisions of this Warrant
Agreement as fully and effectively as if the Global Warrant Holder had signed
the same.

(c) Any Warrant that is forfeited by a Beneficial Owner or repurchased by the
Company shall be deemed to be no longer outstanding for all purposes of this
Warrant Agreement.

Section 2.02 Execution and Authentication of Warrants.

(a) Each of the Warrants (including those evidenced by Global Warrant
Certificates and certificated Warrants) shall be executed on behalf of the
Company by the Chief Executive Officer, President, the Chief Financial Officer,
any Executive Vice President, any Senior Vice President or any Vice President,
any Treasurer or Secretary (each, an “Appropriate Officer”) of the Company. The
signature of any of the Appropriate Officers on such Warrants may be in the form
of a facsimile or other electronically transmitted signature (including, without
limitation, electronic transmission in portable document format (.pdf)).

(b) Any of the Warrants bearing the signatures of individuals, each of whom was,
at the time he or she signed any of the Warrants or his or her facsimile
signature was affixed to such Warrants, as the case may be, an Appropriate
Officer, shall bind the Company, notwithstanding that such individuals or any of
them have ceased be such an Appropriate Officer prior to the authentication of
such Warrants by the Warrant Agent or was not such an Appropriate Officer at the
date of such Warrants.

 

10



--------------------------------------------------------------------------------

(c) No Warrant shall be entitled to any benefit under this Warrant Agreement or
be valid or obligatory for any purpose unless there appears on the applicable
Warrant a certificate of authentication substantially in the form provided for
herein executed by the Warrant Agent, and such signature upon any of the
Warrants shall be conclusive evidence, and the only evidence, that such Warrant
has been duly authenticated and delivered hereunder. The signature of the
Warrant Agent on any of the Warrants may be in the form of a facsimile or other
electronically transmitted signature (including, without limitation, electronic
transmission in portable document format (.pdf)).

Section 2.03 Registration, Transfer, Exchange and Substitution.

(a) The Company shall cause to be kept at the office of the Warrant Agent, and
the Warrant Agent shall maintain, a register (the “Warrant Register”) in which
the Company shall provide for the registration of any Warrants (including any
Global Warrant) and Transfers, exchanges or substitutions thereof as provided
herein. Any Warrant issued upon any registration of Transfer or exchange of or
substitution for any Warrant shall be a valid obligation of the Company,
evidencing the same obligations, and entitled to the same benefits under this
Warrant Agreement, as any Warrant surrendered for such registration of Transfer,
exchange or substitution.

(b) Transfers of a Global Warrant shall be limited to Transfers in whole, and
not in part, to the Company, the Depository, their successors, and their
respective nominees. A Warrant may be Transferred upon the delivery of a written
instruction of Transfer in form reasonably satisfactory to the Warrant Agent and
the Company, duly executed by the Warrant Holder or by such Warrant Holder’s
attorney, duly authorized in writing. No such Transfer shall be effected until,
and the Transferee shall succeed to the rights of the Warrant Holder only upon,
final acceptance and registration of the Transfer in the Warrant Register by the
Warrant Agent. Prior to the registration of any Transfer of a Warrant by the
Warrant Holder as provided herein, the Company, the Warrant Agent, and any agent
of the Company or the Warrant Agent may treat the Person in whose name such
Warrant is registered as the owner thereof for all purposes, notwithstanding any
notice to the contrary. To permit a registration of a Transfer of a Warrant, the
Company shall execute the Warrant Certificates at the Warrant Agent’s request
and the Warrant Agent shall authenticate such Warrant Certificates. Any Global
Warrant Certificates shall be deposited on or after the date hereof with the
Warrant Agent. No service charge shall be made for any such registration of
Transfer. A party requesting transfer of a Warrant must provide any evidence of
authority that may be required by the Warrant Agent, including but not limited
to, a signature guarantee from an eligible guarantor institution participating
in a signature guarantee program approved by the Securities Transfer
Association, Inc.

(c) Interests of Beneficial Owners in a Global Warrant registered in the name of
the Depository or its nominee shall only be Transferred in accordance with the
procedures of the Depository, the applicable Participant and applicable Law.

 

11



--------------------------------------------------------------------------------

(d) So long as any Global Warrant is registered in the name of the Depository or
its nominee, the Beneficial Owners shall have no rights under this Warrant
Agreement with respect to such Global Warrant held on their behalf by the
Depository, and the Depository may be treated by the Company, the Warrant Agent
and any agent of the Company or the Warrant Agent as the absolute owner of such
Global Warrant for all purposes. Accordingly, any such Beneficial Owner’s
interest in such Global Warrant will be shown only on, and the Transfer of such
interest shall be effected only through, records maintained by the Depository or
its nominee or the applicable Participant, and neither the Company nor the
Warrant Agent shall have any responsibility or liability with respect to such
records maintained by the Depository or its nominee or the applicable
Participant. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair the operation of customary practices of
the Depository or Participants governing the exercise of the rights of a
Beneficial Owner.

(e) Transfers hereunder shall be subject at all times to Section 2.06 hereof.

Section 2.04 Form of Warrant Certificates. Each of the Warrant Certificates
shall be in substantially the form set forth in Exhibit A hereto and shall have
such insertions and legends as are appropriate or required by this Warrant
Agreement and may have such letters, numbers or other marks of identification
and such legends and endorsements, stamped, printed, lithographed or engraved
thereon, as the Company may deem appropriate and as are not inconsistent with
the provisions of this Warrant Agreement, such as may be required to comply with
this Warrant Agreement, any Law or any rule of any securities exchange on which
Warrants may be listed, and such as may be necessary to conform to customary
usage. Each Global Warrant Certificate shall bear the global certificate legend,
as set forth in Exhibit A, and shall include a Schedule of Increases or
Decreases in Warrants as Schedule A thereto.

Section 2.05 Cancellation of the Warrants. Any Warrant Certificate shall be
promptly cancelled by the Warrant Agent upon the earlier of (i) the mutilation
of the Warrant Certificate as described in Section 5.02, or (ii) registration of
Transfer or exercise of such Warrants (or, in the case of a Global Warrant, all
Warrants represented thereby) and, except as provided in this Article 2 in case
of a Transfer or Section 5.02 in case of mutilation, no Warrant Certificate
shall be issued hereunder in lieu thereof.

Section 2.06 Limitations on Transfer. Notwithstanding any other provision of
this Warrant Agreement, the Warrants, and the Common Shares issuable upon
exercise thereof, have not been registered under the Securities Act and,
accordingly, may not be resold or otherwise transferred within the United States
or to, or for the account or benefit of, U.S. Persons (as defined in Regulation
S under the Securities Act), except as set forth in the following sentence. The
Beneficial Owners may not sell or transfer any Warrants in the absence of an
effective registration statement under the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act. By
accepting a Warrant (whether at initial issuance or pursuant to a Transfer
thereof), the recipient thereof agrees (A) that, prior to the expiration of the
applicable holding period pursuant to Rule 144 under the Securities Act, it will
not resell or otherwise transfer such Warrants except (1) to the Company or any
Subsidiary thereof or (2) in accordance with an exemption from the registration
requirements of the

 

12



--------------------------------------------------------------------------------

Securities Act (and based upon an opinion of counsel if the Company or the
Warrant Agent so requests), in reliance with Rule 144A or Regulation S and
(B) to inform the Beneficial Owner of the limitations on Transfer set forth in
this Section 2.06, and shall instruct and direct such Beneficial Owner to
conform to the restrictions set forth herein and shall maintain any applicable
legends in its books and records. The Common Shares issuable in connection with
the exercise of a Warrant shall be issued in accordance with Section 3.05(b)
hereof. The Warrant Agent shall not be under any duty or responsibility to
ensure compliance by the Company, the Global Warrant Holder, any Beneficial
Owner or any other Person with any applicable U.S. federal or state securities
laws.

Article 3

Exercise and Settlement of Warrants

Section 3.01 Exercise of Warrants.

(a) Subject to and upon compliance with the terms and conditions set forth
herein, following receipt of Shareholder Approval, Warrants may be exercised at
any time and from time to time, for the Common Shares obtainable thereunder.
Only whole Warrants may be exercised.

Section 3.02 Procedure for Exercise by Beneficial Owner.

(a) To exercise each Warrant, a Beneficial Owner must arrange for (i) the
delivery of the Exercise Notice duly completed and executed by its applicable
Participant to the principal office of the Warrant Agent and the Company,
(ii) if Full Physical Settlement is elected, payment to the Warrant Agent in an
amount equal to the respective Exercise Price for each Warrant to be exercised
together with all applicable taxes and charges thereto, (iii) delivery of each
Warrant to be exercised through the facilities of the Depository and
(iv) compliance with all other procedures established by the Depository, the
applicable Participant and the Warrant Agent for the exercise of Warrants.

(b) The date on which all the requirements for exercise set forth in this
Section 3.02 in respect of a Warrant are satisfied is the “Exercise Date” for
such Warrant.

(c) Subject to Section 3.02(e) and Section 3.02(f), any exercise of a Warrant by
a Beneficial Owner pursuant to the terms of this Warrant Agreement shall be
irrevocable and enforceable in accordance with its terms.

(d) All funds received by the Warrant Agent under this Agreement that are to be
distributed or applied by the Warrant Agent in the performance of services in
accordance with this Agreement (the “Funds”) shall be held by the Warrant Agent
as agent for the Company and deposited in one or more bank accounts to be
maintained by the Warrant Agent in its name as agent for the Company (the “Funds
Account”). Until paid pursuant to the terms of this Agreement, the Warrant Agent
will hold the Funds through the Funds Account in: deposit accounts of commercial
banks with Tier 1 capital exceeding $1 billion or with an average rating above
investment grade by S&P (LT Local Issuer Credit Rating), Moody’s (Long Term
Rating)

 

13



--------------------------------------------------------------------------------

and Fitch Ratings, Inc. (LT Issuer Default Rating), each as reported by
Bloomberg Finance L.P. The Warrant Agent shall have no responsibility or
liability for any diminution of the Funds that may result from any deposit made
by the Warrant Agent in accordance with this paragraph, including any losses
resulting from a default by any bank, financial institution or other third
party. The Warrant Agent may from time to time receive interest, dividends or
other earnings in connection with such deposits. The Warrant Agent shall not be
obligated to pay such interest, dividends or earnings to the Company, any
Beneficial Owner or any other party.

(e) In connection with any exercise of a Warrant by a Beneficial Owner, the
Company shall assist and cooperate with any Beneficial Owner required to make
any governmental filings or obtain any governmental approvals prior to or in
connection with any exercise of a Warrant (including, without limitation, making
any filings required to be made by the Company), and any exercise of a Warrant
may be made contingent upon the making of any such filing and the receipt of any
such approval.

(f) Notwithstanding any other provision of this Warrant Agreement, if the
exercise of any Warrant by a Beneficial Owner is to be made in connection with a
registered public offering or a Change of Control, such exercise may, upon
proper election in the Exercise Notice, be conditioned upon consummation of such
transaction or event in which case such exercise shall not be deemed effective
until the consummation of such transaction or event.

(g) The Warrant Agent shall forward funds deposited in the Funds Account in a
given month by the fifth Business Day of the following month by wire transfer to
an account designated by the Company.

(h) Payment of the applicable Exercise Price by or on behalf of a Beneficial
Owner upon exercise of Warrants, in the case of Full Physical Settlement, shall
be by federal wire or in lawful money of the United States, in good certified
check or good bank draft payable to the order of the Warrant Agent.

Section 3.03 Procedure for Mandatory Exercise.

(a) Subject to Section 3.10, upon the consummation of a Preferred Stock
Redemption or Change of Control and for a period of 30 days following such
consummation, the Company may cause all (but not less than all) of the
outstanding Warrants to be mandatorily exercised by issuing a press release for
publication on the Dow Jones News Service or Bloomberg Business News (or if
either such service is not available, another broadly disseminated news or press
release service selected by the Company) announcing such mandatory exercise and
specifying the terms of such mandatory exercise.

(b) The “Exercise Date” will be a date selected by the Company that will be no
earlier than 5 Business Days and no later than 20 Business Days after the date
on which the Company issues such press release.

(c) Net Share Settlement will apply to any Warrant exercised by the Company
pursuant to this Section 3.03.

 

14



--------------------------------------------------------------------------------

(d) In addition to any information required by applicable law or regulation, the
press release and notice of mandatory exercise described in Section 3.03(a)
shall state, as appropriate: (1) the Exercise Date; and (2) the number of shares
of Common Stock to be issued upon exercise of each Warrant.

(e) On and after the Exercise Date established pursuant to Section 3.03(b), all
rights of Holders of Warrants shall terminate except for the right to receive
the whole shares of Common Stock issuable upon exercise thereof with any
fractional Common Share rounded down to the nearest whole share as provided in
Section 3.06.

Section 3.04 Settlement of Warrants.

(a) Full Physical Settlement shall apply to each Warrant unless the Beneficial
Owner elects for Net Share Settlement to apply upon exercise of such Warrant or
in the case of exercise by the Company pursuant to Section 3.03. Such election
shall be made in the Exercise Notice for such Warrant.

(b) If Full Physical Settlement applies to the exercise of a Warrant, upon the
proper and valid exercise thereof by a Beneficial Owner, the Company shall cause
to be delivered to the exercising Beneficial Owner the Full Physical Settlement
Amount on the Settlement Date, with any fractional Common Share rounded down to
the nearest whole share as provided in Section 3.06.

(c) If Net Share Settlement applies to the exercise of a Warrant, upon the
proper and valid exercise thereof by a Beneficial Owner or the Company, the
Company shall cause to be delivered to the Beneficial Owner the Net Share Amount
on the Settlement Date, with any fractional Common Share rounded down to the
nearest whole share as provided in Section 3.06.

(d) If there is a dispute as to the determination of the applicable Exercise
Price or the calculation of the number of shares of Common Shares to be
delivered to an exercising Beneficial Owner, the Company shall cause to be
promptly delivered to the exercising Beneficial Owner the number of Common
Shares that is not in dispute.

Section 3.05 Delivery of Common Shares.

(a) In connection with the exercise of Warrants by a Beneficial Owner, the
Warrant Agent shall:

(1) examine all Exercise Notices and all other documents delivered to it to
ascertain whether, on their face, such Exercise Notices and any such other
documents have been executed and completed in accordance with their terms;

(2) where an Exercise Notice or other document appears on its face to have been
improperly completed or executed or some other irregularity in connection with
the exercise of the Warrant exists, endeavor to inform the appropriate parties
(including the Person submitting such instrument) of the need for fulfillment of
all requirements, specifying those requirements which appear to be unfulfilled;

 

15



--------------------------------------------------------------------------------

(3) inform the Company of and cooperate with and assist the Company in resolving
any reconciliation problems between the Exercise Notices received and delivery
of Warrants to the Warrant Agent’s account;

(4) advise the Company with respect to an exercise, no later than two Business
Days following the satisfaction of each of the applicable procedures for
exercise set forth in Section 3.02(a), of (v) the receipt of such Exercise
Notice and the number of Warrants exercised in accordance with the terms and
conditions of this Warrant Agreement, (w) the number of Common Shares to be
delivered by the Company; (x) the instructions with respect to issuance of the
Common Shares, subject to the timely receipt from the Depository of the
necessary information, (y) the number of Persons who will become holders of
record of the Company (who were not previously holders of record) as a result of
receiving Common Shares upon exercise of the Warrants and (z) such other
information as the Company shall reasonably require;

(5) promptly deposit in the Funds Account all Funds received in payment of the
applicable Exercise Price in connection with Full Physical Settlement of
Warrants;

(6) promptly cancel and destroy the applicable Global Warrant Certificate if all
Warrants represented thereby have been exercised in full and deliver a
certificate of destruction to the Company, unless the Company shall otherwise
direct in writing;

(7) if all Warrants represented by a Global Warrant Certificate shall not have
been exercised in full, note and authenticate such decrease in the Number of
Warrants on Schedule A of such Global Warrant Certificate; and

(8) provide to the Company, upon the Company’s request, the number of Warrants
previously exercised, the number of Common Shares issued in connection with such
exercises and the number of remaining outstanding Warrants.

(b) In connection with the mandatory exercise of Warrants by the Company, the
Warrant Agent shall:

(1) advise the Company of (w) the number of Common Shares to be delivered by the
Company; (x) the instructions with respect to issuance of the Common Shares,
subject to the timely receipt from the Depository of the necessary information,
(y) the number of Persons who will become holders of record of the Company (who
were not previously holders of record) as a result of receiving Common Shares
upon exercise of the Warrants and (z) such other information as the Company
shall reasonably require; and

 

16



--------------------------------------------------------------------------------

(2) promptly cancel and destroy the applicable Global Warrant Certificate and,
if applicable, deliver a certificate of destruction to the Company.

(c) If a registration statement covering the resale of the Common Shares
issuable in connection with the exercise of a Warrant and naming the Beneficial
Owner as a selling stockholder thereunder is not effective or the Common Shares
issued in connection with such exercise are not freely transferable without
volume restrictions pursuant to Rule 144(b) under the Securities Act, with
respect to each properly exercised Warrant in accordance with this Warrant
Agreement, the Company shall, in accordance with such Exercise Notice, effect an
electronic delivery of the Common Shares with appropriate restrictive legends
issuable in connection with such exercise to the Beneficial Owner’s account (or
the account of a Participant for the benefit of such Beneficial Owner) at the
Depository. If a registration statement covering the resale of the Common Shares
the Common Shares issuable in connection with the exercise of a Warrant and
naming the Beneficial Owner as a selling stockholder thereunder is effective or
the Common Shares issued in connection with such exercise are freely
transferable without volume restrictions pursuant to Rule 144(b) under the
Securities Act, with respect to each properly exercised Warrant in accordance
with this Warrant Agreement, the Company shall, in accordance with such Exercise
Notice, effect an electronic delivery of the Common Shares free of restrictive
legends issuable in connection with such exercise to the Beneficial Owner’s
account (or the account of a Participant for the benefit of such Beneficial
Owner) at the Depository. The Person on whose behalf and in whose name any
Common Shares are registered shall for all purposes be deemed to have become the
holder of record of such Common Shares as of the Close of Business on the
applicable Exercise Date.

(d) If a registration statement covering a resale of Common Shares issued in
connection with properly exercised Warrants is not effective and the Beneficial
Owner directs the Company to deliver the Common Shares issued in connection with
such exercise in a name other than that of the Beneficial Owner or an Affiliate
of the Beneficial Owner, such Beneficial Owner shall deliver to the Company on
the Exercise Date an opinion of counsel reasonably satisfactory to the Company
to the effect that the issuance of such Common Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws.

(e) Promptly after the Warrant Agent shall have taken the action required by
this Section 3.05 (or at such later time as may be mutually agreeable to the
Company and the Warrant Agent), the Warrant Agent shall account to the Company
with respect to the consummation of any exercise of any Warrants.

Section 3.06 No Fractional Common Shares to Be Issued.

(a) Notwithstanding anything to the contrary in this Warrant Agreement, the
Company shall not be required to issue any fraction of a Common Share upon
exercise of any Warrants.

(b) If any fraction of a Common Share would, except for the provisions of this
Section 3.06, be issuable on the exercise of any Warrants, the Company shall
instead round down to the nearest whole share the number of Common Shares that
such Person designated in the applicable Exercise Notice shall receive. All
Warrants exercised by a Beneficial Owner on the same Exercise Date shall be
aggregated for purposes of determining the number of Common Shares to be
delivered pursuant to Section 3.05(b).

 

17



--------------------------------------------------------------------------------

(c) Each Beneficial Owner, by its acceptance of an interest in a Warrant,
expressly waives its right to any fraction of a Common Share upon its exercise
of such Warrant.

Section 3.07 Acquisition of Warrants by Company. The Company shall have the
right, except as limited by Law, to purchase or otherwise to acquire one or more
Warrants at such times, in such manner and for such consideration as it may deem
appropriate.

Section 3.08 Validity of Exercise. All questions as to the validity, form and
sufficiency (including time of receipt) of a Warrant exercise shall be
determined by the Company, which determination shall be final and binding with
respect to the Warrant Agent. The Warrant Agent shall incur no liability for or
in respect of and, except to the extent such liability arises from the Warrant
Agent’s gross negligence, willful misconduct or bad faith (as determined by a
court of competent jurisdiction in a final non-appealable judgment), shall be
indemnified and held harmless by the Company for acting or refraining from
acting upon, or as a result of such determination by the Company. The Company
reserves the absolute right to waive any of the conditions to the exercise of
Warrants or defects in Exercise Notices with regard to any particular exercise
of Warrants.

Section 3.09 Certain Calculations.

(a) The Warrant Agent shall be responsible for performing all calculations, save
for in the case of Net Share Settlements, required in connection with the
exercise and settlement of the Warrants as described in this Article 3. In
connection therewith, the Warrant Agent shall provide prompt written notice to
the Company, in accordance with Section 3.05(a)(4), of the number of Common
Shares deliverable upon exercise and settlement of Warrants. For the avoidance
of doubt, the Warrant Agent shall not be responsible for performing the
calculations set forth in Article 4.

(b) The Warrant Agent shall not be accountable with respect to the validity or
value of any Common Shares or Units of Reference Property that may at any time
be issued or delivered upon the exercise of any Warrant, and it makes no
representation with respect thereto. The Warrant Agent shall not be responsible,
to the extent not arising from the Warrant Agent’s gross negligence, willful
misconduct or bad faith (as determined by a court of competent jurisdiction in a
final non-appealable judgment), for any failure of the Company to issue,
transfer or deliver any Common Shares or Units of Reference Property, or to
comply with any of the covenants of the Company contained in this Article 3.

Section 3.10 Limitation on Exercise.

(a) Except in the context of a Change in Control, a Beneficial Owner of a
Warrant that owns less than 10% of the shares of the Company’s Common Shares
outstanding and is not otherwise an Affiliate of the Company will not have the
right to exercise such Warrant and such Warrant shall not be exercisable by the
Company, for so long as the Common Shares are registered under the Exchange Act,
if and to the extent that after giving effect to such

 

18



--------------------------------------------------------------------------------

exercise, such Person (together with such Person’s Affiliates) or any “group”
(within the meaning of Section 13d-3 of the Exchange Act) that includes such
person would beneficially own in excess of 9.99% (the “Restricted Ownership
Percentage”) of the shares of Common Shares outstanding immediately after giving
effect to such exercise (the “Conversion Blocker”); provided, that the
Conversion Blocker shall continue to apply to Blue Mountain Capital Management,
LLC and its affiliates (which, for the avoidance of doubt, shall not include the
Company and its other affiliates) that are Holders at any time when Blue
Mountain Capital Management, LLC and its affiliates are Affiliates of the
Company. Each Beneficial Owner shall have the right at any time and from time to
time to reduce the Restricted Ownership Percentage applicable to such Beneficial
Owner immediately upon prior written notice to the Company or increase the
Restricted Ownership Percentage applicable to such holder upon 61 days’ prior
written notice to the Company.

(b) Notwithstanding anything to the contrary in this Warrant Agreement, prior
to, or in the absence of, the receipt of Shareholder Approval, the number of
Common Shares that may be issued under the Warrants for any reason shall not be
greater than 19.99% of the then-outstanding Common Shares so that the Company
may remain in compliance with the listing requirements of the stock exchange on
which its Common Shares are then listed. Upon receipt of Shareholder Approval,
the number of Common Shares that may be issued under the Warrants for any reason
shall not be limited.

Article 4

Adjustments

Section 4.01 Adjustments to Number of Common Shares. After the date on which the
Warrants are first issued and while any Warrants remain outstanding and
unexpired, the number of Common Shares issuable upon exercise of the Warrants
shall be subject to adjustment (without duplication) upon the occurrence of any
of the following events:

(a) The issuance of Common Shares as a dividend or distribution to all holders
of Common Shares, or a subdivision, combination, split, reverse split or
reclassification of the outstanding Common Shares into a greater or smaller
number of Common Shares, in which event the number of Common Shares issuable
upon exercise of the Warrants shall be adjusted based on the following formula:

 

LOGO [g499175snap0008.jpg]

where:

 

E1

   =    the number of Common Shares issuable upon exercise of the Warrants in
effect immediately after (i) the Open of Business on the Ex-Date in the case of
a dividend or distribution or (ii) the consummation of the transaction in the
case of a subdivision, combination, split, reverse split or reclassification;

 

19



--------------------------------------------------------------------------------

E0    =    the number of Common Shares issuable upon exercise of the Warrants in
effect immediately prior to (i) the Open of Business on the Ex-Date in the case
of a dividend or distribution or (ii) the consummation of the transaction in the
case of a subdivision, combination, split, reverse split or reclassification; N0
   =    the number of Common Shares Deemed Outstanding immediately prior to
(i) the Open of Business on the Record Date in the case of a dividend or
distribution or (ii) the consummation of the transaction in the case of a
subdivision, combination, split, reverse split or reclassification; and N1    =
   the number of Common Shares equal to (i) in the case of a dividend or
distribution, the sum of the number of Common Shares Deemed Outstanding
immediately prior to the Open of Business on the Record Date for such dividend
or distribution plus the total number of Common Shares issued pursuant to such
dividend or distribution or (ii) in the case of a subdivision, combination,
split, reverse split or reclassification, the number of Common Shares Deemed
Outstanding immediately after such subdivision, combination, split, reverse
split or reclassification.

Such adjustment shall become effective immediately after (i) the Open of
Business on the Ex-Date in the case of a dividend or distribution or (ii) the
consummation of the transaction in the case of a subdivision, combination,
split, reverse split or reclassification. If any dividend or distribution or
subdivision, combination, split, reverse split or reclassification of the type
described in this Section 4.01(a) is declared or announced but not so paid or
made, the number of Common Shares issuable upon exercise of the Warrants shall
again be adjusted to the number of Common Shares issuable upon exercise of the
Warrants that would then be in effect if such dividend or distribution or
subdivision, combination, split, reverse split or reclassification had not been
declared or announced, as the case may be.

(b) Reserved.

(c) The issuance as a dividend or distribution to all holders of Common Shares
of evidences of indebtedness, Securities of the Company or any other Person
(other than Common Shares), Cash rights, options or warrants entitling such
holders of Common Shares to subscribe for or purchase Common Shares at less than
the market value thereof, preferred stock, common stock of or related to a
subsidiary or other business unit or other property (excluding (i) any dividend
or distribution covered by Section 4.01(a), (ii) any rights, options or warrants
covered by Section 4.03, (iii) any consideration payable in connection with
Section 4.01(d), or (iv) any dividend of preferred stock, or common stock of or
related to a subsidiary or other business unit in the case of transactions
described in Section 4.07, in which event the Exercise Price will be adjusted in
the reasonable discretion of the Board to appropriately ensure that the economic
and other benefits of the Warrants are preserved and protected after taking into
account the transaction that triggers this Section 4.01(c). Such actions may
include the distribution of rights, options, warrants or other consideration or
property to holders of Warrants on an as-exercised basis.

Such adjustment shall become effective immediately after the Open of Business on
the Ex-Date for such dividend or distribution. In the event that such dividend
or distribution is declared or announced but not so paid or made, the Exercise
Price shall again be adjusted to be the Exercise Price which would then be in
effect if such distribution had not been declared or announced.

 

20



--------------------------------------------------------------------------------

(d) The payment in respect of any tender offer or exchange offer by the Company
for Common Shares, where the cash and Fair Value of any other consideration
included in the payment per Common Share exceeds the Fair Value of a Common
Share as of the open of business on the second business day preceding the
expiration date of the tender or exchange offer (the “Offer Expiration Date”),
in which event the Exercise Price will be adjusted in the reasonable discretion
of the Board to appropriately ensure that the economic and other benefits of the
Warrants are preserved and protected after taking into account the transaction
that triggers this Section 4.01(d). Such actions may include the distribution of
rights, options, warrants or other consideration or property to holders of
Warrants on an as-exercised basis.

Such adjustment shall become effective immediately after the Close of Business
on the Offer Expiration Date. In the event that the Company or a Subsidiary of
the Company is obligated to purchase Common Shares pursuant to any such tender
offer or exchange offer, but the Company or such Subsidiary is permanently
prevented by applicable Law from effecting any such purchases, or all such
purchases are rescinded, then the Exercise Price shall again be adjusted to be
the Exercise Price which would then be in effect if such tender offer or
exchange offer had not been made. Except as set forth in the preceding sentence,
if the application of this clause (d) to any tender offer or exchange offer
would result in an increase in the Exercise Price, no adjustment shall be made
for such tender offer or exchange offer under this clause (d).

(e) If any single action would require adjustment of the Exercise Price pursuant
to more than one subsection of this Section 4.01, only one adjustment shall be
made and such adjustment shall be the amount of adjustment that has the highest,
relative to the rights and interests of the registered holders of the Warrants
then outstanding, absolute value. For the purpose of calculations pursuant to
Section 4.01, the number of Common Shares outstanding shall be equal to the sum
of (i) the number of Common Shares issued and outstanding and (ii) the number of
Common Shares issuable pursuant to the conversion or exercise of Convertible
Securities that are outstanding, in each case on the applicable date of
determination.

(f) The Company may from time to time, to the extent permitted by Law, decrease
the Exercise Price and/or increase the Number of Warrants by any amount for any
period of at least twenty days. In that case, the Company shall give the Global
Warrant Holder and the Warrant Agent at least ten days’ prior written notice of
such increase or decrease, and such notice shall state the applicable decreased
Exercise Price and/or increased Number of Warrants and the period during which
the decrease and/or increase will be in effect. The Company may make such
decreases in the Exercise Price and/or increases in the Number of Warrants, in
addition to those set forth in this Article 4, as the Board deems advisable,
including to avoid or diminish any income tax to holders of the Common Shares
resulting from any dividend or distribution of stock (or rights to acquire
stock) or from any event treated as such for income tax purposes.

 

21



--------------------------------------------------------------------------------

(g) Notwithstanding this Section 4.01 or any other provision of this Warrant
Agreement or the Warrants, if an Exercise Price adjustment becomes effective on
any Ex-Date, and a Warrant has been exercised on or after such Ex-Date and on or
prior to the related Record Date resulting in the Person issued Common Shares
being treated as the record holder of the Common Shares on or prior to the
Record Date, then, notwithstanding the Exercise Price adjustment provisions in
this Section 4.01, the Exercise Price adjustment relating to such Ex-Date will
not be made with respect to such Warrant. Instead, such Person will be treated
as if it were the record owner of Common Shares on an un-adjusted basis and
participate in the related dividend, distribution or other event giving rise to
such adjustment. Notwithstanding this Section 4.01 or any other provision of
this Warrant Agreement or the Warrants, the Exercise Price shall never be less
than the par value of the Common Shares.

(h) Notwithstanding anything to the contrary contained in Section 4.01, if, as a
result of an adjustment pursuant to Section 4.01, the par value per Common Share
would be greater than the Exercise Price, then the Exercise Price shall be an
amount equal to the par value per Common Share but the number of shares the
holder of a Warrant shall be entitled to purchase shall be such greater number
of Common Shares as would have resulted from the Exercise Price that, absent
such limitation, would have been in effect pursuant to this Section 4.

Section 4.02 Adjustments to Number of Warrants. Concurrently with any adjustment
to the Exercise Price under Section 4.01 (except for any adjustment pursuant to
Section 4.01(a)), the Number of Warrants will be adjusted such that the Number
of Warrants in effect immediately following the effectiveness of such adjustment
will be equal to the Number of Warrants in effect immediately prior to such
adjustment, multiplied by a fraction, (i) the numerator of which is the
applicable Exercise Price in effect immediately prior to such adjustment and
(ii) the denominator of which is the applicable Exercise Price in effect
immediately following such adjustment. The Company may, from time to time, at
its sole discretion, increase the number of shares of Common Shares issuable
upon the exercise of a Warrant for a period of not less than 20 Trading Days.
After the expiration of such period, the number of shares of Common Shares
issuable upon exercise of a Warrant shall revert to the number of such shares
issuable upon exercise as of immediately prior to such period.

Section 4.03 Certain Distributions of Rights and Warrants.

(a) Rights or warrants distributed by the Company to all holders of Common
Shares entitling the holders thereof to subscribe for or purchase the Company’s
Securities (either initially or under certain circumstances), which rights or
warrants, until the occurrence of a specified event or events (a “Trigger
Event”):

(1) are deemed to be transferred with such Common Shares;

(2) are not exercisable; and

(3) are also issued in respect of future issuances of Common Shares,

shall be deemed not to have been distributed for purposes of Article 4 (and no
adjustment to the Exercise Price or the Number of Warrants under this Article 4
will be made) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exercise Price and the Number of Warrants
shall be made under this Article 4 (subject in all respects to Section 4.04).

 

22



--------------------------------------------------------------------------------

(b) If any such right or warrant is subject to events, upon the occurrence of
which such rights or warrants become exercisable to purchase different
securities, evidences of indebtedness or other assets, then the date of the
occurrence of any and each such event shall be deemed to be the date of
distribution and Record Date with respect to new rights or warrants with such
rights (subject in all respects to Section 4.04).

(c) In addition, except as set forth in Section 4.04, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in Section 4.03(b)) with respect
thereto that was counted for purposes of calculating a distribution amount for
which an adjustment to the Exercise Price and the Number of Warrants under
Article 4 was made (including any adjustment contemplated in Section 4.04):

(1) in the case of any such rights or warrants that shall all have been redeemed
or repurchased without exercise by the holders thereof, the Exercise Price and
the Number of Warrants shall be readjusted upon such final redemption or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a distribution under Section 4.01(c), equal to the per
share redemption or repurchase price received by a holder or holders of Common
Shares with respect to such rights or warrants (assuming such holder had
retained such rights or warrants), made to all holders of Common Shares as of
the date of such redemption or repurchase; and

(2) in the case of such rights or warrants that shall have expired or been
terminated without exercise by the holders thereof, the Exercise Price and the
Number of Warrants shall be readjusted as if such rights and warrants had not
been issued or distributed.

Section 4.04 Stockholder Rights Plans. If the Company has a stockholder rights
plan in effect with respect to the Common Shares, upon exercise of a Warrant the
holder shall be entitled to receive, in addition to the Common Shares, the
rights under such stockholder rights plan, unless, prior to such exercise, such
rights have separated from the Common Shares.

Section 4.05 Restrictions on Adjustments.

(a) Except in accordance with Section 4.01, the Exercise Price and the Number of
Warrants will not be adjusted for the issuance of Common Shares or other
Securities of the Company.

(b) For the avoidance of doubt, neither the Exercise Price nor the Number of
Warrants will be adjusted:

(1) upon the issuance of any Common Shares or other Securities or any payments
pursuant to the Management Plan or any other equity incentive plan of the
Company;

 

23



--------------------------------------------------------------------------------

(2) upon any issuance of any Common Shares (or Convertible Securities) pursuant
to the exercise or conversion, as applicable, of the Warrants, the Company’s
Series A Warrants, the Company’s Series B Warrants, shares of Series A Preferred
Stock or shares of Series B Preferred Stock;

(3) upon the issuance of Common Shares or other Securities of the Company in
connection with a business acquisition transaction (except to the extent
otherwise expressly required by this Warrant Agreement); or

(4) upon any dividend or distribution made by the Company in accordance with
Section 5.07.

(c) No adjustment shall be made to the Exercise Price or the Number of Warrants
for any of the transactions described in Section 4.01 if the Company makes
provisions for participation in any such transaction with respect to Warrants
without exercise of such Warrants on the same basis as with respect to Common
Shares with notice that the Board determines in good faith to be fair and
appropriate.

(d) Notwithstanding anything to the contrary in this Warrant Agreement, prior
to, or in the absence of, the receipt of Shareholder Approval, any adjustment to
be made to the Exercise Price or the Number of Warrants that would result in the
Common Shares issued or issuable upon exercise of all Warrants to be equal to
20% or greater of the then- outstanding Common Shares shall be limited to the
extent necessary for such adjustment to result in Common Shares issued or
issuable upon exercise of all Warrants representing no more than 19.99% of the
then-outstanding Common Shares so that the Company may remain in compliance with
the listing requirements of the stock exchange on which its Common Shares are
then listed. Upon receipt of Shareholder Approval, the full adjustment to the
Exercise Price or Number of Warrants shall be made.

(e) No adjustment shall be made to the Exercise Price, nor will any
corresponding adjustment be made to the Number of Warrants, unless the
adjustment would result in a change of at least 1% of the Exercise Price;
provided, however, that any adjustment of less than 1% that was not made by
reason of this Section 4.05(e) shall be carried forward and made as soon as such
adjustment, together with any other adjustments not previously made by reason of
this Section 4.05(e), would result in a change of at least 1% in the aggregate.
All calculations under this Article 4 shall be made to the nearest cent or to
the nearest 1/100th of a Common Share, as the case may be.

(f) If the Company takes a record of the holders of Common Shares for the
purpose of entitling them to receive a dividend or other distribution, and
thereafter (and before the dividend or distribution has been paid or delivered
to members) legally abandons its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment to the Exercise Price or the Number
of Warrants then in effect shall be required by reason of the taking of such
record.

Section 4.06 Successor upon Consolidation, Merger and Sale of Assets.

 

24



--------------------------------------------------------------------------------

(a) The Company may consolidate or merge with another Person (a “Fundamental
Equity Change”) only (i) if the Company is the surviving Person or (ii), if the
Company is not the surviving Person, then:

(1) the successor to the Company assumes all of the Company’s obligations under
this Warrant Agreement and the Warrants, other than as provided in Section 4.07,
shall become exercisable into the common stock or other common equity of the
successor; and

(2) the successor to the Company provides written notice of such assumption to
the Warrant Agent promptly following the Fundamental Equity Change.

(b) In the case of a Fundamental Equity Change, the successor Person to the
Company shall succeed to and be substituted for the Company with the same effect
as if it had been named herein as the Company, and the Company shall thereupon
be released from all obligations and covenants under this Warrant Agreement and
the Warrants. Such successor Person shall provide in writing to the Warrant
Agent with such identifying corporate information as may be reasonably requested
by the Warrant Agent. Such successor Person thereafter may cause to be signed,
and may issue any or all of, the Global Warrants issuable pursuant to this
Warrant Agreement which theretofore shall not have been issued by the Company;
and, upon the order of such successor Person, instead of the Company, and
subject to all the terms, conditions and limitations in this Warrant Agreement,
the Warrant Agent shall authenticate and deliver, as applicable, any Global
Warrants that previously shall have been signed and delivered by the officers of
the Company to the Warrant Agent for authentication, and any Warrants which such
successor Person thereafter shall cause to be signed and delivered to the
Warrant Agent for such purpose.

(c) If the Company desires to sell, lease, convey or otherwise transfer in one
transaction or a series of related transactions all or substantially all of the
consolidated assets of the Company and its Subsidiaries (an “Asset Sale”), the
Company may only consummate such Asset Sale if such Buyer agrees (i) to enter
into a warrant agreement in form and substance substantially similar to this
Warrant Agreement and (ii) to issue warrants for equity in such Buyer (or a
Person to which all or substantially all of the assets of the Company and its
Subsidiaries acquired in such Asset Sale are transferred or conveyed) to the
Global Warrant Holder on terms (including economic) and conditions substantially
similar to the Global Warrant (taking into account any Warrants that are
exercised prior to the termination of this Agreement (taking into account the
materiality of the transferred assets to the total assets and operations of the
Affiliated Buyer, taken as a whole), for crediting to the accounts of the
applicable Participants for the benefit of the Beneficial Owners pursuant to the
procedures of the Depository.

Section 4.07 Adjustment upon Reorganization Event.

(a) If there occurs any Fundamental Equity Change or any recapitalization,
reorganization, consolidation, reclassification, change in the outstanding
Common Shares (other than changes resulting from a subdivision or combination to
which Section 4.01(a) applies),

 

25



--------------------------------------------------------------------------------

statutory share exchange or other transaction (each such event a “Reorganization
Event”), in each case as a result of which the Common Shares would be converted
into, changed into or exchanged for, stock, other securities, other property or
assets (including Cash or any combination thereof) (the “Reference Property”)
while any Warrants remain outstanding and unexpired, then following the
effective time of the Reorganization Event, the right to receive Common Shares
upon exercise of a Warrant shall be changed to a right to receive, upon exercise
of such Warrant, the kind and amount of shares of stock, other securities or
other property or assets (including Cash or any combination thereof) that a
holder of one Common Share would have owned or been entitled to receive in
connection with such Reorganization Event (such kind and amount of Reference
Property per Common Share, a “Unit of Reference Property”). In the event holders
of Common Shares have the opportunity to elect the form of consideration to be
received in a Reorganization Event, the type and amount of consideration into
which the Warrants shall be exercisable from and after the effective time of
such Reorganization Event shall be deemed to be the weighted average of the
types and amounts of consideration received by the holders of Common Shares in
such Reorganization Event. The Company hereby agrees not to become a party to
any Reorganization Event unless its terms are consistent with this Section 4.07.

(b) At any time from, and including, the effective time of a Reorganization
Event:

(1) each Warrant shall be exercisable for a single Unit of Reference Property
instead of one Common Share; and

(2) the Fair Value shall be calculated with respect to a Unit of Reference
Property.

(c) On or prior to the effective time of any Reorganization Event, the Company
or the successor or purchasing Person, as the case may be, shall execute an
amendment to this Warrant Agreement providing that the Warrants shall be
exercisable for Units of Reference Property in accordance with the terms of this
Section 4.07. If the Reference Property in connection with any Reorganization
Event includes shares of stock or other securities and assets of a Person other
than the successor or purchasing Person, as the case may be, in such
Reorganization Event, then the Company shall cause such amendment to this
Warrant Agreement to be executed by such other Person and such amendment shall
contain such additional provisions to protect the interests of the Global
Warrant Holder (for the benefit of the Beneficial Owners) as the Board shall
reasonably consider necessary by reason of the foregoing. Any such amendment to
this Warrant Agreement shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article 4. In the event the Company shall execute an amendment to this Warrant
Agreement pursuant to this Section 4.07, the Company shall promptly file with
the Warrant Agent an Officers’ Certificate briefly stating the reasons therefor,
the kind or amount of Cash, securities or property or assets that will comprise
a Unit of Reference Property after the relevant Reorganization Event, any
adjustment to be made with respect thereto and that all conditions precedent
have been complied with. The Company shall cause notice of the execution of the
amendment to be mailed to the Global Warrant Holder within 20 Business Days
after execution thereof.

 

26



--------------------------------------------------------------------------------

(d) The above provisions of this Section 4.07 shall similarly apply to
successive Reorganization Events.

(e) If this Section 4.07 applies to any event or occurrence, no other provision
of this Article 4 shall apply to such event or occurrence (other than
Section 4.06).

Section 4.08 Reserved.

Section 4.09 Common Shares Outstanding; Common Shares Reserved for Issuance on
Exercise.

(a) For the purposes of this Article 4, the number of Common Shares at any time
outstanding shall not include Common Shares held, directly or indirectly, by the
Company or any of its Subsidiaries.

(b) The Board has authorized and reserved for issuance such number of Common
Shares as will be issuable upon the exercise of all outstanding Warrants for
Common Shares. The Company covenants that all Common Shares that shall be so
issuable shall be duly and validly issued, fully paid and non-assessable.

(c) The Company agrees to authorize and direct its current and future transfer
agents for the Common Shares to reserve for issuance the number of Common Shares
specified in this Section 4.09 and shall take all action required to increase
the authorized number of Common Shares if at any time there shall be
insufficient authorized but unissued Common Shares to permit such reservation or
to permit the exercise of a Warrant.

Section 4.10 Calculations; Instructions to Warrant Agent.

(a) Subject to Section 4.10(b), the Company shall be responsible for making all
calculations called for under this Article 4 for purposes of determining any
adjustments to the Exercise Price and the Number of Warrants, including
determinations as to Fair Value and the composition of Units of Reference
Property. Such calculations and determinations shall be final and binding on the
Global Warrant Holder and all Beneficial Owners absent manifest error. The
Company shall provide a schedule of the Company’s calculations and
determinations to the Warrant Agent, and the Warrant Agent is entitled to rely
upon the accuracy of the Company’s calculations without independent
verification.

(b) In the event the Board engages a Representative to advise it with respect to
the determination of Fair Value, the Board shall be entitled to rely upon the
determination of such Representation. The Company shall pay the fees and
expenses of any Representative.

Section 4.11 Notice of Adjustments. The Company shall mail, or cause to be
mailed, via first-class mail, postage prepaid, (or otherwise transmit in
accordance with applicable procedures of the Depository) to the Global Warrant
Holder and the Warrant Agent, in accordance with Section 7.15, a notice of any
adjustment or readjustment to the Exercise Price or the Number of Warrants no
less than three Business Days prior to the effective date of such adjustment or
readjustment. The Company shall file with the Warrant Agent such notice and an
Officer’s Certificate setting forth such adjustment or readjustment and kind and
amount of

 

27



--------------------------------------------------------------------------------

securities, Cash or other property for which a Warrant shall thereafter be
exercisable and the applicable Exercise Price, showing in reasonable detail the
facts upon which such adjustment or readjustment is based. The Officer’s
Certificate shall be conclusive evidence that the adjustment or readjustment is
correct, and the Warrant Agent shall not be deemed to have any knowledge of any
adjustments or readjustments unless and until it has received such Officer’s
Certificate. The Warrant Agent shall not be under any duty or responsibility
with respect to any such Officer’s Certificate except to exhibit the same to the
Global Warrant Holder.

Section 4.12 Warrant Agent Not Responsible for Adjustments or Validity. The
Warrant Agent shall at no time be under any duty or responsibility to determine
whether any facts exist that may require an adjustment or readjustment of the
Exercise Price and the Number of Warrants, or with respect to the nature or
extent of any such adjustment or readjustment when made, or with respect to the
method employed, herein or in any supplemental agreement provided to be
employed, in making the same. The Warrant Agent shall have no duty to verify or
confirm any calculation called for hereunder. The Warrant Agent shall have no
liability for any failure or delay in performing its duties hereunder caused by
any failure or delay of the Company in providing such calculations to the
Warrant Agent. The Warrant Agent shall not be accountable with respect to the
validity or value (or the kind or amount) of any Common Shares or of any
Securities or property which may at any time be issued or delivered upon the
exercise of any Warrant or upon any adjustment or readjustment pursuant to this
Article 4, and it makes no representation with respect thereto. The Warrant
Agent shall not be responsible for any failure of the Company to make any Cash
payment or to issue, transfer or deliver any Common Shares or stock certificates
or other securities or property or scrip upon the surrender of any Warrant for
the purpose of exercise or upon any adjustment pursuant to this Article 4, or to
comply with any of the covenants of the Company contained in this Article 4. The
Warrant Agent shall have no implied duties or obligations and shall not be
charged with knowledge or notice of any fact or circumstance not specifically
set forth herein or in any notice from the Company. The Warrant Agent may rely
conclusively, and shall be protected in acting, upon any notice, instruction,
request, order, judgment, certification, opinion or advice of counsel,
statement, demand or other instrument or document, not only as to its due
execution, validity (including the authority of the person signing or presenting
the same) and effectiveness, but also as to the truth and accuracy of any
information contained therein, which the Warrant Agent shall believe to be
genuine and to have been signed or presented by the person or parties purporting
to sign the same.

Section 4.13 Statements on Warrants. Other than notation of any applicable
increase or decrease in the Number of Warrants on Schedule A of each Global
Warrant Certificate, the form of each Warrant Certificate need not be changed
because of any adjustment or readjustment made pursuant to this Article 4, and
Warrant Certificates issued after such adjustment or readjustment may state the
same information (other than the applicable adjusted Exercise Price and the
adjusted Number of Warrants) as are stated in the Warrant Certificates initially
issued pursuant to this Warrant Agreement.

Section 4.14 Effect of Adjustment. The Depository and applicable Participants
shall effect any applicable adjustments, changes or payments to the Beneficial
Owners with respect to beneficial interests in the Global Warrants resulting
from any adjustments or readjustments, changes or payments effected pursuant to
this Article 4 in accordance with the procedures of the Depository and the
applicable Participants.

 

28



--------------------------------------------------------------------------------

Article 5

Other Provisions Relating to the Rights of Warrant Holders

Section 5.01 No Rights as Stockholders. Except as expressly provided for herein
(including, without limitation, Section 5.07), nothing contained in this Warrant
Agreement or in any Warrant Certificate shall be construed as conferring upon
any Person, by virtue of holding or having a warrant or a beneficial interest in
a Global Warrant, the right to vote, to consent, to receive any Cash dividends,
stock dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Shares, or to exercise any
rights whatsoever as a stockholder of the Company unless, until and only to the
extent such Persons become holders of record of Common Shares issued upon
settlement of Warrants.

Section 5.02 Mutilated or Missing Warrant Certificates. If any Warrant
Certificate at any time is mutilated, defaced, lost, destroyed or stolen, then
on the terms set forth in this Warrant Agreement, such Warrant Certificate may
be replaced with a new Warrant Certificate, of like date and tenor and
representing the same number of Warrants, at the cost of the Company at the
office of the Warrant Agent subject to the replacement procedures of the Warrant
Agent which shall include obtaining an open penalty surety bond satisfactory to
the Warrant Agent holding the Company and the Warrant Agent harmless. Any such
new Warrant Certificate shall constitute an original contractual obligation of
the Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant Certificate shall be at any time enforceable by anyone. All Warrant
Certificates shall be issued upon the express condition that the foregoing
provisions are exclusive with respect to the substitution for lost, stolen,
mutilated or destroyed Warrant Certificates, and shall preclude any and all
other rights or remedies notwithstanding any Law or statute existing or
hereafter enacted to the contrary with respect to the substitution for and
replacement of negotiable instruments or other securities without their
surrender.

Section 5.03 Modification, Waiver and Meetings.

(a) This Warrant Agreement may be modified or amended by the Company and the
Warrant Agent, without the consent of the Warrant Holders, any Beneficial Owner
of any Global Warrant, or any applicable Participant with respect to any Global
Warrant, for the purposes of curing any ambiguity or correcting or supplementing
any defective provision contained in this Warrant Agreement or to make any other
provisions in regard to matters or questions arising in this Warrant Agreement
which the Company and the Warrant Agent may deem necessary or desirable;
provided that such modification or amendment does not adversely affect the
interests of the Warrant Holder or the Beneficial Owners in any material
respect. As a condition precedent to the Warrant Agent’s execution of any
amendment, the Company shall deliver to the Warrant Agent a certificate from an
Appropriate Officer that states that the proposed amendment is in compliance
with the terms of this Section 5.03.

(b) Modifications and amendments to this Warrant Agreement or to the terms and
conditions of Warrants not contemplated by Section 3.05(a)(7) or Section 5.03(a)
may also be made by the Company and the Warrant Agent, and noncompliance with
any provision of the Warrant Agreement or Warrants may be waived, by the Warrant
Holders (pursuant to a proper vote or consent of a majority of the Warrants at
the time outstanding).

 

29



--------------------------------------------------------------------------------

(c) However, no modification, amendment or waiver may, without the written
consent of:

(1) the Warrant Holders (pursuant to a proper vote or consent of each Warrant):

(A) increase the Exercise Price or decrease the Number of Warrants (except as
set forth in Article 4);

(2) the Warrant Holders (pursuant to a proper vote or consent of 66.66% of the
Warrants affected):

(A) impair the right to institute suit for the enforcement of any payment or
delivery with respect to the exercise and settlement of any Warrant;

(B) except as otherwise expressly permitted by provisions of this Warrant
Agreement concerning specified reclassifications or corporate reorganizations,
impair or adversely affect the exercise rights with respect to Warrants,
including any change to the calculation or payment of the number of Common
Shares received upon exercise of each Warrant;

(C) reduce the percentage of Warrants outstanding necessary to modify or amend
this Warrant Agreement or to waive any past default; or

(D) reduce the percentage in Warrants outstanding required for any other waiver
under this Warrant Agreement.

Section 5.04 Notices of Date, etc. In the event of any Change of Control, then,
and in each such case, the Company will mail or cause to be mailed to the
Warrant Holder, at least 15 days prior to the effective date, a notice
specifying the effective date on which such Change of Control is or is expected
to take place, and the time, if any is to be fixed, as of which the holders of
record of Common Shares (or such other stock or Securities at the time
deliverable upon the exercise of a Warrant) shall be entitled to exchange their
Common Shares (or such other stock or Securities) for Securities or other
property deliverable upon such Change of Control.

Section 5.05 Rights as Warrant Holders. Upon exercise of a Warrant, any
Beneficial Owner who receives Common Shares in excess of 2.5% of the then
outstanding Common Shares will be entitled to execute a joinder to the
Registration Rights Agreement.

Section 5.06 Tax Consequences. All Persons holding or having a Warrant or a
beneficial interest in a Global Warrant are responsible for obtaining their own
tax advice regarding the tax consequences of such interest. The Company has
given no tax advice regarding the Warrants.

Section 5.07 Dividends. Each Beneficial Owner shall be entitled to any dividend,
whether payable in cash, in kind or other property, that would be distributed to
such Beneficial Owner if such Beneficial Owner’s Warrants had been converted in
full into Common Shares immediately prior to the Close of Business on the record
date for the determination of the stockholders entitled to receive such
dividend.

 

30



--------------------------------------------------------------------------------

Article 6

Representations of the Company

Section 6.01 Representations. The Company makes the following representations to
the Transfer Agent:

(a) the issuance of the Warrants will comply in all material respects with the
Securities Act and all other applicable requirements of applicable U.S. and
non-U.S. federal, state and local law, including, without limitation, any
applicable regulations of the SEC and any other U.S. and non-U.S. regulatory or
governmental authority;

(b) as of the date hereof and, after giving effect to the Transactions (as
defined in the Exchange Offer Memorandum and Consent Solicitation Statement of
the Company dated as of December 22, 2017), each of the Company and its
subsidiaries is not and will not be, individually or on a consolidated basis, an
“investment company” that is required to be registered under the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder;

(c) without limiting any provision herein, no registration under the Securities
Act is required for the issuance of the Warrants.

(d) except for securities offered in connection with the Exchange Offer, no
securities of the Company of the same class as the Warrants have been offered,
issued, or sold by the Company or any of its affiliates within the six-month
period immediately prior to the date hereof, and the Company does not have any
intention of making an offer or sale of such securities of the Company of the
same class as the Warrants, for a period of six months after the issue date of
the Warrants;

(e) none of the Company, any of its affiliates or any person acting on behalf of
the Company has engaged or will engage, in connection with the issuance of the
Warrants, in any form of general solicitation or general advertising within the
meaning of Rule 502 under the Securities Act;

(f) none of the Company, any of its affiliates or any person acting on behalf of
the Company has, with respect to Warrants issued outside the United States,
offered the Warrants to buyers qualifying as “U.S. persons” (as defined in Rule
902 under the Securities Act) or engaged in any directed selling efforts within
the meaning of Rule 902 under the Securities Act; and

(g) neither the Company, nor any of its affiliates has entered or will enter
into any arrangement or agreement with respect to the distribution of the
Warrants except for this Agreement.

As used in clause (d) above, the terms “offer” and “sale” have the meanings
specified in Section 2(a)(3) of the Securities Act.

 

31



--------------------------------------------------------------------------------

Article 7

Concerning the Warrant Agent and Other Matters

Section 7.01 Payment of Certain Taxes.

(a) The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable upon the initial issuance of the Warrants
hereunder and delivery to the Warrant Holders.

(b) The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes that may be payable upon the issuance of Common Shares upon the
exercise of Warrants hereunder.

Section 7.02 Reserved.

Section 7.03 Change of Warrant Agent.

(a) The Warrant Agent, or any successor to it hereafter appointed, may resign
its duties and be discharged from all further duties and liabilities hereunder
(except for liability arising as a result of the Warrant Agent’s own gross
negligence, willful misconduct or bad faith) after giving sixty days’ notice in
writing to the Company, except that such shorter notice may be given as the
Company shall, in writing, accept as sufficient. If the office of the Warrant
Agent becomes vacant by resignation or incapacity to act or otherwise, the
Company shall appoint in writing a successor warrant agent in place of the
Warrant Agent. If the Company shall fail to make such appointment within a
period of thirty days after it has been notified in writing of such resignation
or incapacity by the resigning or incapacitated warrant agent or by any Warrant
Holder, then the Warrant Holders (pursuant to a proper vote or consent of 50.00%
of the Warrants) may apply to any court of competent jurisdiction for the
appointment of a successor warrant agent.

(b) The Warrant Agent may be removed by the Company at any time upon sixty days’
written notice to the Warrant Agent; provided, however, that the Company shall
not remove the Warrant Agent until a successor warrant agent meeting the
qualifications hereof shall have been appointed; provided, further, that, until
such successor warrant agent has been appointed, the Company shall compensate
the Warrant Agent in accordance with Section 7.04.

(c) Any successor warrant agent, whether appointed by the Company or by such a
court, shall be a corporation or banking association organized, in good standing
and doing business under the Laws of the United States of America or any state
thereof or the District of Columbia, and authorized under such Laws to exercise
corporate trust powers and subject to supervision or examination by federal or
state authority and having a combined capital and surplus of not less than
$50,000,000. The combined capital and surplus of any such successor warrant
agent shall be deemed to be the combined capital and surplus as set forth in the
most recent report of its condition published prior to its appointment; provided
that such reports are

 

32



--------------------------------------------------------------------------------

published at least annually pursuant to Law or to the requirements of a federal
or state supervising or examining authority. After acceptance in writing of such
appointment by the successor warrant agent, such successor warrant agent shall
be vested with all the authority, powers, rights, immunities, duties and
obligations of its predecessor warrant agent with like effect as if originally
named as warrant agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor warrant agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor warrant agent all the authority, powers and
rights of such predecessor warrant agent hereunder; and upon request of any
successor warrant agent, the Company shall make, execute, acknowledge and
deliver any and all instruments in writing to more fully and effectually vest in
and conform to such successor warrant agent all such authority, powers, rights,
immunities, duties and obligations. Upon assumption by a successor warrant agent
of the duties and responsibilities hereunder, the predecessor warrant agent
shall deliver and transfer, at the expense of the Company, to the successor
warrant agent any property at the time held by it hereunder. As soon as
practicable after such appointment, the Company shall give notice thereof to the
predecessor warrant agent, each Warrant Holder and each transfer agent for its
Common Shares. Failure to give such notice, or any defect therein, shall not
affect the validity of the appointment of the successor warrant agent.

(d) Any entity into which the Warrant Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Warrant Agent shall be a party, or any
Person succeeding to all or substantially all of the corporate trust or agency
business of the Warrant Agent, shall be the successor warrant agent under this
Warrant Agreement without the execution or filing of any paper or any further
act on the part of any of the parties hereto; provided that such entity would be
eligible for appointment as a successor warrant agent under Section 7.03(c). In
case at the time such successor to the Warrant Agent shall succeed to the agency
created by this Warrant Agreement, any Warrant Certificate shall have been
countersigned but not delivered, any such successor to the Warrant Agent may
adopt the countersignature of the original Warrant Agent and deliver such
Warrant Certificate so countersigned, and in case at that time any Warrant
Certificates shall not have been countersigned, any successor to the Warrant
Agent may countersign such Warrant Certificate either in the name of the
predecessor Warrant Agent or in the name of the successor Warrant Agent; and in
all such cases such Warrant Certificate shall have the full force provided in
the Warrant Certificate and in this Warrant Agreement.

(e) In case at any time the name of the Warrant Agent shall be changed and at
such time any Global Warrant Certificate shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignatures under its prior
name and deliver such Warrant Certificate so countersigned; and in case at that
time any Warrant Certificate shall not have been countersigned, the Warrant
Agent may countersign such Warrant Certificate either in its prior name or in
its changed name; and in all such cases such Warrant Certificate shall have the
full force provided in the Warrant Certificate and in this Warrant Agreement.

Section 7.04 Compensation; Further Assurances. The Company agrees that it will
(a) pay the Warrant Agent reasonable compensation for its services as Warrant
Agent in accordance with Exhibit C attached hereto and, except as otherwise
expressly provided, will pay or reimburse the Warrant Agent upon written demand
for all reasonable and documented

 

33



--------------------------------------------------------------------------------

expenses, disbursements and advances incurred or made by the Warrant Agent in
accordance with any of the provisions of this Warrant Agreement (including the
reasonable compensation, expenses and disbursements of its agents and counsel
incurred in connection with the execution and administration of this Agreement),
except any such expense, disbursement or advance as may arise from its or any of
their gross negligence, willful misconduct or bad faith, and (b) perform,
execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required by the Warrant Agent for the carrying
out or performing of the provisions of this Warrant Agreement.

Section 7.05 Reliance on Counsel. The Warrant Agent may consult with legal
counsel (who may be legal counsel for the Company), and the written opinion of
such counsel or any advice of legal counsel subsequently confirmed by a written
opinion of such counsel shall be full and complete authorization and protection
to the Warrant Agent as to any action taken or omitted by it in good faith and
in accordance with such written opinion or advice.

Section 7.06 Proof of Actions Taken. Whenever in the performance of its duties
under this Warrant Agreement the Warrant Agent shall deem it necessary or
desirable that any matter be proved or established by the Company prior to
taking or suffering or omitting any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of bad faith on the part of the Warrant Agent, be deemed to be
conclusively proved and established by an Officer’s Certificate delivered to the
Warrant Agent; and such Officer’s Certificate shall, in the absence of bad faith
on the part of the Warrant Agent, be full warrant to the Warrant Agent for any
action taken, suffered or omitted in good faith by it under the provisions of
this Warrant Agreement in reliance upon such Officer’s Certificate; but in its
discretion the Warrant Agent may in lieu thereof accept other evidence of such
fact or matter or may require such further or additional evidence as to it may
seem reasonable.

Section 7.07 Correctness of Statements. The Warrant Agent shall not be liable
for or by reason of any of the statements of fact or recitals contained in this
Warrant Agreement or any Warrant Certificate (except its countersignature
thereof) or be required to verify the same, and all such statements and recitals
are and shall be deemed to have been made by the Company only.

Section 7.08 Validity of Agreement. From time to time, the Warrant Agent may
apply to any Appropriate Officer for instruction and the Company shall provide
the Warrant Agent with such instructions concerning the services to be provided
hereunder. The Warrant Agent shall not be held to have notice of any change of
authority of any Person, until receipt of notice thereof from the Company. The
Warrant Agent shall not be under any responsibility in respect of the validity
of this Warrant Agreement or the execution and delivery hereof or in respect of
the validity or execution of any Warrant Certificate (except its
countersignature thereof); nor shall it be responsible for any breach by the
Company of any covenant or condition contained in this Warrant Agreement or in
any Warrant Certificate; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Common
Shares to be issued pursuant to this Warrant Agreement or any Warrants or as to
whether any Common Shares will, when issued, be validly issued and fully paid
and non-assessable. The Warrant Agent and its agents and subcontractors shall
not be liable and shall be indemnified by the Company for any action taken or
omitted by Warrant Agent in reliance upon any Company instructions except to the
extent that the Warrant Agent had actual knowledge of facts and circumstances
that would render such reliance unreasonable.

 

34



--------------------------------------------------------------------------------

Section 7.09 Use of Agents. The Warrant Agent may execute and exercise any of
the rights or powers hereby vested in it or perform any duty hereunder either
itself or by or through its attorneys or agents provided that the Warrant Agent
shall remain responsible for the activities or omissions of any such agent or
attorney and reasonable care has been exercised in the selection and in the
continued employment of such attorney or agent.

Section 7.10 Liability of Warrant Agent. The Warrant Agent shall incur no
liability or responsibility to the Company or to any Global Warrant Holder for
any action taken or not taken (i) in reliance on any notice, resolution, waiver,
consent, order, certificate, or other paper, document or instrument believed by
it to be genuine and to have been signed, sent or presented by the proper party
or parties or (ii) in relation to its services under this Warrant Agreement,
unless such liability arises out of or is attributable to the Warrant Agent’s
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution Warrant
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith. The Warrant Agent shall be liable hereunder only for
its gross negligence, willful misconduct or bad faith for which the Warrant
Agent is not entitled to indemnification under this Warrant Agreement. Neither
party to this Agreement shall be liable to the other party for any
consequential, indirect, punitive, special or incidental damages under any
provisions of this Agreement or for any consequential, indirect, punitive,
special or incidental damages arising out of any act or failure to act hereunder
even if that party has been advised of or has foreseen the possibility of such
damages.

Section 7.11 Legal Proceedings. The Warrant Agent shall be under no obligation
to institute any action, suit or legal proceeding or to take any other action
likely to involve expense unless the Company, the applicable Warrant Holder(s)
or any applicable Participant on behalf of a Beneficial Owner shall furnish the
Warrant Agent with reasonable indemnity for any costs and expenses which may be
incurred, but this provision shall not affect the power of the Warrant Agent to
take such action as the Warrant Agent may consider proper, whether with or
without any such security or indemnity. The Warrant Agent shall promptly notify
the Company and the Warrant Holders in writing of any claim made or action, suit
or proceeding instituted against it arising out of or in connection with this
Warrant Agreement.

Section 7.12 Actions as Agent. The Warrant Agent shall act hereunder solely as
agent and not in a ministerial or fiduciary capacity, and its duties shall be
determined solely by the provisions hereof. The duties and obligations of the
Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement, and the Warrant Agent shall not be liable except for the
performance of such duties and obligations as are specifically set forth in the
Warrant Agreement. No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent. The Warrant Agent shall not be
liable for anything that it may do or refrain from doing in good faith in
connection with this Warrant Agreement except for its own gross negligence,
willful misconduct or bad faith.

 

35



--------------------------------------------------------------------------------

Section 7.13 Appointment and Acceptance of Agency. The Company hereby appoints
the Warrant Agent to act as agent for the Company in accordance with the
instructions set forth in this Warrant Agreement, and the Warrant Agent hereby
accepts the agency established by this Warrant Agreement and agrees to perform
the same upon the terms and conditions herein set forth or as the Company and
the Warrant Agent may hereafter agree.

Section 7.14 Successors and Assigns. All the covenants and provisions of this
Warrant Agreement by or for the benefit of the Company or the Warrant Agent
shall bind and inure to the benefit of their respective successors and assigns
hereunder. The Warrant Agent may assign this Agreement or any rights and
obligations hereunder, in whole or in part, to an Affiliate thereof with the
prior consent of the Company, provided that the Warrant Agent may make such an
assignment without consent of the Company to any successor to the Warrant Agent
by consolidation, merger or transfer of its assets subject to the terms and
conditions of the Agreement.

Section 7.15 Notices. Any notice or demand authorized by this Warrant Agreement
to be given or made to the Company shall be sufficiently given or made if sent
by mail first-class, postage prepaid, addressed (until another address is filed
in writing by the Company with the Warrant Agent), as follows:

SAExploration Holdings, Inc.

Attention: Brent Whiteley, Chief Financial Officer and General Counsel

1160 Dairy Ashford, Suite 160

Houston, Texas 77079

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

Attention: Sarah Link Schultz

1700 Pacific Avenue

Suite 4100

Dallas, TX 75201-4624

Electronic mail: sschultz@akingump.com

Any notice or demand authorized by this Warrant Agreement to be given or made to
the Warrant Agent shall be sufficiently given or made if sent by mail
first-class, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company), as follows:

Continental Stock Transfer & Trust Company

1 State Street

30th Floor

New York, NY 10004

Attn: Margaret Villani

Any notice or demand authorized by this Warrant Agreement to be given or made to
the Global Warrant Holder shall be sufficiently given or made if sent by
first-class mail, postage prepaid to the last address of the Global Warrant
Holder as it shall appear on the Warrant Register.

 

36



--------------------------------------------------------------------------------

Section 7.16 Applicable Law; Jurisdiction. The validity, interpretation and
performance of this Warrant Agreement and of the Warrant Certificates shall be
governed in accordance with the laws of the State of New York. The parties
hereto irrevocably consent to the exclusive jurisdiction of the courts of the
State of New York and any federal court located in such state in connection with
any action, suit or proceeding arising out of or relating to this Warrant
Agreement.

Section 7.17 Waiver of Jury Trial. EACH OF THE COMPANY AND THE WARRANT AGENT
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS WARRANT
AGREEMENT OR A WARRANT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE EACH SUCH PERSON HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PERSON MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS WARRANT AGREEMENT OR A
WARRANT. EACH OF THE COMPANY AND THE WARRANT AGENT CERTIFIES AND ACKNOWLEDGES
THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) SUCH PERSON
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) SUCH PERSON
MAKES THIS WAIVER VOLUNTARILY, AND (d) SUCH PERSON HAS BEEN INDUCED TO ENTER
INTO THIS WARRANT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 7.18 Benefit of this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person or corporation other than the parties hereto and the Warrant Holder any
right, remedy or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise or agreement hereof, and all
covenants, conditions, stipulations, promises and agreements in this Warrant
Agreement contained shall be for the sole and exclusive benefit of the parties
hereto and their successors and of the Warrant Holder.

Section 7.19 Registered Warrant Holder. Prior to due presentment for
registration of Transfer, the Company and the Warrant Agent may deem and treat
the Person in whose name any Warrants are registered in the Warrant Register
(the “Warrant Holder”) as the absolute owner thereof for all purposes whatever
(notwithstanding any notation of ownership or other writing thereon made by
anyone other than the Company or the Warrant Agent) and neither the Company nor
the Warrant Agent shall be affected by any notice to the contrary or be bound to
recognize any equitable or other claim to or interest in any Warrants on the
part of any other Person and shall not be liable for any registration of
Transfer of Warrants that are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with actual knowledge that a
fiduciary or nominee is committing a breach of trust in requesting such
registration of Transfer or with such knowledge of such facts that its
participation therein amounts to bad faith.

 

37



--------------------------------------------------------------------------------

Section 7.20 Headings. The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

Section 7.21 Counterparts. This Warrant Agreement may be executed in any number
of counterparts on separate counterparts, each of which so executed shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

Section 7.22 Entire Agreement. This Warrant Agreement and the Warrant
Certificates constitute the entire agreement of the Company, the Warrant Agent
and Warrant Holder with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, among the Company, the
Warrant Agent and the Warrant Holder with respect to the subject matter hereof.

Section 7.23 Severability. Wherever possible, each provision of this Warrant
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Warrant Agreement shall be
prohibited by or invalid under applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Warrant Agreement.

Section 7.24 Termination. This Warrant Agreement, as it relates to the Warrants,
will terminate on such date on which all outstanding Warrants have been
exercised. All provisions regarding indemnification, warranty, liability and
limits thereon shall survive the termination or expiration of this Warrant
Agreement.

Section 7.25 Confidentiality. The Warrant Agent and the Company agree that
(a) personal, non-public Global Warrant Holder and Beneficial Owner information
which is exchanged or received pursuant to the negotiation or the carrying out
of this Agreement and (b) the fees for services set forth in the attached
schedule shall remain confidential, and shall not be voluntarily disclosed to
any other person, except disclosures pursuant to applicable securities Laws or
otherwise as may be required by Law, including, without limitation, pursuant to
subpoenas from state or federal government authorities.

[signature pages follow]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

SAExploration Holdings, Inc. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer and General Counsel
Continental Stock Transfer & Trust Company By:  

/s/ Margaret Villani

Name:   Margaret Villani Title:   Vice President

[SIGNATURE PAGE TO WARRANT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

 

No. [    ]   CUSIP NO. [●]

[THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS. NEITHER THIS WARRANT NOR ANY INTEREST OR
PARTICIPATION HEREIN OR THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE.]1

[BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

1. REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS [AN “ACCREDITED
INVESTOR” (WITHIN THE MEANING OF RULE 501(a) UNDER THE SECURITIES ACT) (AN
“ACCREDITED INVESTOR”)] [A “QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT
DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT] [NOT A U.S. PERSON (WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT)], AND

2. AGREES FOR THE BENEFIT OF SAEXPLORATION HOLDINGS, INC. (THE “COMPANY”) THAT
IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST DATE OF INITIAL ISSUANCE HEREOF OR SUCH OTHER PERIOD OF TIME AS
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

(A) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

1  Include only on a Global Warrant Certificate.



--------------------------------------------------------------------------------

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(B)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY OR
PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES
ACT) OF THE COMPANY DURING THE THREE IMMEDIATELY PRECEDING MONTHS MAY PURCHASE
OR OTHERWISE ACQUIRE THIS WARRANT OR A BENEFICIAL INTEREST HEREIN.”

UNLESS THIS GLOBAL WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
NEW YORK, NEW YORK, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC (AND ANY PAYMENT IS MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS
THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL WARRANT CERTIFICATE
SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH
IN THE WARRANT AGREEMENT REFERRED TO BELOW.]2

SAExploration Holdings, Inc.

January 29, 2018

 

2  Include only on a transfer restricted Warrant Certificate.



--------------------------------------------------------------------------------

NUMBER OF WARRANTS: [●] Warrants[, or such other amount set forth on Schedule A
attached hereto after exercise of any portion of the Warrants evidenced hereby
or otherwise adjusted in accordance with the Warrant Agreement dated as of
January 29, 2018 between SAExploration Holdings, Inc. and Continental Stock
Transfer & Trust Company, as Warrant Agent (as supplemented or amended, the
“Warrant Agreement”), each of which is exercisable for one Common Share.]3

EXERCISE PRICE: Initially, $0.0001 per Warrant, subject to adjustment as
described in the Warrant Agreement.

FORM OF SETTLEMENT:

Full Physical Settlement: If Full Physical Settlement is elected, the Company
shall deliver, against payment of the Exercise Price, a number of Common Shares
equal to the number of Warrants exercised.

Net Share Settlement: If Net Share Settlement is elected, the Company shall
deliver, without any Cash payment therefor, a number of Common Shares equal to
the quotient determined by dividing (i) the Fair Value (as of the Exercise Date)
of the number of Common Shares deliverable pursuant to Full Physical Settlement
minus the Exercise Price that would be payable pursuant to Full Physical
Settlement by (ii) the Fair Value of one Common Share determined pursuant to the
above clause (i).

DATES OF EXERCISE: At any time and from time to time after Shareholder Approval.

This Warrant Certificate certifies that:

Cede & Co., or its registered assigns, is the Global Warrant Holder of the
Number of Warrants (the “Warrants”) specified above (such number subject to
adjustment from time to time as described in the Warrant Agreement).

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, and such further provisions shall for all
purposes have the same effect as though fully set forth in this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

In the event of any inconsistency between the Warrant Agreement and this Warrant
Certificate, the Warrant Agreement shall govern.

 

3  Include only on Global Warrant Certificate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SAExploration Holdings, Inc. has caused this instrument to
be duly executed as of the date first written above.

 

SAEXPLORATION HOLDINGS, INC.

By:

 

 

Name:

Title:



--------------------------------------------------------------------------------

Certificate of Authentication

These are the Warrants referred to in the above-mentioned Warrant Agreement.
Countersigned as of the date above written:

Continental Stock Transfer & Trust Company,

as Warrant Agent

 

By:  

 

 

Authorized Officer

 



--------------------------------------------------------------------------------

SAEXPLORATION HOLDINGS, INC.

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued by the Company pursuant to the Warrant Agreement, dated
as of January 29, 2018 (as it may be amended or supplemented, the “Warrant
Agreement”), between the Company and Continental Stock Transfer & Trust Company,
as Warrant Agent, and are subject to the terms and provisions contained in the
Warrant Agreement, to all of which terms and provisions the Warrant Holder
consents by issuance of this Warrant Certificate. Without limiting the
foregoing, all capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Warrant Agreement.

The Warrant Agreement and the terms of the Warrants are subject to amendment as
provided in the Warrant Agreement.

This Warrant Certificate shall be governed by, and interpreted in accordance
with, the laws of the State of New York.



--------------------------------------------------------------------------------

[SCHEDULE A

SCHEDULE OF INCREASES OR DECREASES IN WARRANTS

The initial Number of Warrants is [●]. In accordance with the Warrant Agreement
dated as of January 29, 2018 among the Company and Continental Stock Transfer &
Trust Company, as Warrant Agent, the following increases or decreases in the
Number of Warrants have been made:

 

Date

 

Amount of increase in
Number of Warrants
evidenced by this

Global Warrant

 

Amount of decrease

in Number of Warrants
evidenced by this Global
Warrant

  

Number of Warrants
evidenced by this

Global Warrant
following such

decrease or increase

  

Signature of

authorized

signatory]4

 

 

4  Include only on a Global Warrant Certificate.



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the Warrant(s)
represented by this Certificate to:

 

 

   Name, Address and Zip Code of Assignee   

 

                                                
and irrevocably appoints                Name of Agent

as its agent to transfer this Warrant Certificate on the books of the Warrant
Agent.

[Signature page follows]



--------------------------------------------------------------------------------

Date: [●]

 

 

Name of Assignor

 

By:                                                                             
       Name: Title:

(Sign exactly as your name appears on this Certificate)

NOTICE: The signature(s) should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program),
pursuant to SEC Rule 17Ad-15.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Exercise Notice

[Address]

Attention: [●]

 

Re: Warrant Agreement dated as of January 29, 2018 between SAExploration
Holdings, Inc. (the “Company”) and Continental Stock Transfer & Trust Company,
as Warrant Agent (as it may be supplemented or amended, the “Warrant Agreement”)

The undersigned hereby irrevocably elects to exercise the right, represented by
the Global Warrant Certificate No. [●] held for its benefit through the
book-entry facilities of The Depository Trust Company (the “Depository”), to
exercise Warrants and receive the consideration deliverable in exchange therefor
pursuant to the following settlement method (check one):

 

  ☐ Full Physical Settlement

 

  ☐ Net Sale Settlement

If Full Physical Settlement is elected, the undersigned shall tender payment of
the Exercise Price therefore in accordance with instructions received from the
Warrant Agent.

Please check below if this exercise is contingent upon a registered public
offering or any Change of Control in accordance with Section 3.02(f) of the
Warrant Agreement.

☐ This exercise is being made in connection with a registered public offering or
any Other Change of Control; provided, that in the event that such transaction
shall not be consummated, then this exercise shall be deemed revoked.

THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT. THE WARRANT AGENT
SHALL NOTIFY YOU OF THE ADDRESS AND PHONE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

ALL CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE
MEANINGS SET FORTH IN THE WARRANT AGREEMENT.

 

By:  

 

  Authorized Signature   Address:   Telephone:

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

Fee Schedule

The Company shall pay the Warrant Agent for performance of its services under
this Agreement such compensation as shall be agreed in writing between the
Company and the Warrant Agent.

 

Exhibit C-1